EXHIBIT 10.1

MASTER REPURCHASE AGREEMENT

MASTER REPURCHASE AGREEMENT, dated as of December 12, 2005 (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
this “Repurchase Agreement”), by and among NC CAPITAL CORPORATION, a California
corporation (“NC Capital”), NEW CENTURY MORTGAGE CORPORATION, a California
corporation (“New Century”), NC RESIDUAL II CORPORATION, a Delaware corporation
(“NC Residual”), HOME123 CORPORATION, a California corporation (“Home123”), NEW
CENTURY CREDIT CORPORATION, a California corporation (“NC Credit”, together with
NC Capital, New Century, Home123 and NC Residual, collectively, the “Sellers”,
each, a “Seller”), MORGAN STANLEY BANK, a Utah industrial loan corporation
(“MSB”) and MORGAN STANLEY MORTGAGE CAPITAL INC., a New York corporation
(“MSMCI”, together with MSB, the “Buyers”, each a “Buyer”) as agent for the
Buyers (in such capacity, the “Agent”).

RECITALS

The Sellers have each requested that the Buyers from time to time enter into
transactions (each, a “Transaction”), pursuant to which a Seller agrees to sell
to the Buyers, and the Buyers agree to purchase from such Seller, on the
Purchase Date (defined below) for such Transaction, certain Eligible Mortgage
Loans (defined below), each Buyer purchasing undivided ownership interests in
such Eligible Mortgage Loans pursuant to such Transactions, against payment by
the Buyers of an amount equal to the Purchase Price (defined below) for such
undivided ownership interests in Eligible Mortgage Loans, with a simultaneous
agreement by the Buyers to sell to such Seller, and such Seller to repurchase
from the Buyers, Purchased Loans (defined below) on the related Repurchase Date
(defined below) against payment by such Seller of an amount equal to the related
Repurchase Price (defined below).

Each Seller is engaged in a business that is complementary to the business of
the other Sellers. Each Seller will directly benefit from each Transaction
entered into with another Seller, and the proceeds of each Transaction will
inure to the benefit of each Seller.

NOW, THEREFORE, the Sellers, the Buyers and the Agent hereby agree, in
consideration of the mutual premises and mutual obligations set forth herein,
the receipt and sufficiency of which is hereby acknowledged, as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS.

Section 1.01 Certain Defined Terms. As used herein, the following terms shall
have the following meanings (all terms defined in this Section 1.1 or in other
provisions of this Repurchase Agreement in the singular to have the same
meanings when used in the plural and vice versa):

“30/40 Mortgage Loan” means an Eligible Mortgage Loan which has an original term
to maturity of not more than thirty years from commencement of amortization,
based upon a forty year amortization schedule with a balloon payment in year
thirty.

“Affiliate” shall mean with respect to any Person, any “affiliate” of such
Person, as such term is defined in the Bankruptcy Code.

“Affiliate Guarantee” shall mean any Guarantee of obligations of an Affiliate of
a Seller, delivered by a Seller in favor of any Person not a Buyer hereunder.

“Affiliate Guarantee Summary” shall mean a summary of the material terms of any
Affiliate Guarantee (including, but not limited to, the amount of the
obligations guaranteed under such Affiliate Guarantee and any limitation on the
maximum amount of such Affiliate Guarantee).

“Agent” shall have the meaning provided in the introductory paragraph hereof.

“Applicable Pricing Spread” shall mean the sum of the weighted average of the
applicable rates per annum for each type of Eligible Mortgage Loan for each day
that Transactions shall be outstanding in respect of such Eligible Mortgage
Loans. For each type of Eligible Mortgage Loan, the applicable rate shall be
equal to the product of (x) a fraction equal to (1) the Recognized Value of all
Eligible Mortgage Loans of such type, divided by (2) the Recognized Value of all
Eligible Mortgage Loans, and (y) the applicable pricing spread specified in the
table below:

         
Type of Eligible Mortgage Loan
  Applicable Pricing Spread

 
       
Unseasoned Mortgage Loan
  0.50 %
 
       
Second Lien Mortgage Loan
  0.50 %
 
       
30+ Delinquent Mortgage Loan
  1.00 %
 
       
60+ Delinquent Mortgage Loan
  1.00 %
 
       
Defaulted Mortgage Loan
  1.45 %
 
       
Wet-Ink Mortgage Loan
  0.50 %
 
       
 
  the applicable pricing spread

 
  specified by the Agent one (1)

 
  Business Day prior to the

Discretionary Mortgage Loan
  applicable Purchase Date

 
       

“Applicable Purchase Rate” shall mean, for each type of Eligible Mortgage Loan,
the “Applicable Purchase Rate” set forth in the chart below opposite the
applicable type of Eligible Mortgage Loan:

         
Type of Eligible Mortgage Loan
  Applicable Purchase Rate

 
       
Unseasoned Mortgage Loan
    98 %
 
       
Second Lien Mortgage Loan
    98 %
 
       
30+ Delinquent Mortgage Loan
    85 %
 
       
60+ Delinquent Mortgage Loan
    75 %
 
       
Wet-Ink Mortgage Loan
    98 %
 
       
Defaulted Mortgage Loan
  the applicable BPO Percentage

 
       
 
  the applicable percentage

 
  specified by the Agent one (1)

 
  Business Day prior to the

Discretionary Mortgage Loan
  applicable Funding Date

 
       

“Approved Escrow Holdback” shall be the total amount which was included in the
sales price and appraised value of an Escrow Eligible Property with respect to
Specific Eligible Upgrades that were not completed as of the origination of the
related Purchased Loan and which amount is held in escrow by the related title
or closing agent in accordance with the Underwriting Guidelines to secure the
completion of such Specific Eligible Upgrades.

“Assignment and Acceptance” shall have the meaning set forth in Section 11.05(a)
hereof.

“Bankruptcy Code” shall mean the United States Bankruptcy Code, 11 U.S.C. § 101
et. seq., as amended from time to time.

“Board Report” shall mean the documentation delivered to the Board of Directors
of the Guarantor pursuant to Section 7.01(b), which shall include, but is not
limited to (i) financial overview, (ii) consolidated financial statements and
(iii) any additional financial information included in such report from time to
time.

“BPO Percentage” shall mean (i) with respect to any Defaulted Mortgage Loan for
which a Broker Price Opinion has not been obtained, 50% and (ii) with respect to
any Defaulted Mortgage Loan for which a Broker Price Opinion has been obtained,
65%.

“Broker Price Opinion” shall mean, with respect to a Purchased Loan or an REO
Property, a broker’s price opinion prepared by a duly licensed real estate
broker who has no interest, direct or indirect, in the Purchased Loan or REO
Property or in the Sellers or any Affiliate of the Sellers and whose
compensation is not affected by the results of the broker’s price opinion, and
which valuation (i) indicates the expected proceeds for a sale of the related
Mortgaged Property or REO Property and, (ii) with respect to any condominium
development or planned unit development that was not Federal National Mortgage
Association or Federal Home Loan Mortgage Corporation approved, the amount, if
any, by which the valuation was decreased as a result of such lack of approval,
and (iii) includes certain assumptions, including those as to the condition of
the exterior and interior of the applicable Mortgaged Property or REO property
and carrying costs and expenses during marketing time.

“Business Day” shall mean any day other than (i) a Saturday or Sunday or (ii) a
day on which the New York Stock Exchange, the Federal Reserve Bank of New York
or the Custodian is authorized or obligated by law or executive order to be
closed.

“Buyer” and “Buyers” shall have the meanings provided in the introductory
paragraph hereto.

“Buyer Downgrade” shall mean (i) a downgrade of MS’s corporate bond rating, if
any, to a rating below “A-” by S&P or “A3” by Moody’s or (ii) a downgrade of
MS’s commercial paper rating below “A-1” by S&P or “P-1” by Moody’s.

“Calculation Period” shall mean, with respect to any Transaction, (a) initially,
the period commencing on the Purchase Date to but excluding the first Payment
Date; and (b) thereafter, each period commencing on a Payment Date to but
excluding the next Payment Date. Notwithstanding the foregoing, no Calculation
Period may end after the Termination Date.

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Repurchase Agreement, the amount of
such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all similar ownership interests in a Person (other than a corporation) and
any and all warrants or options to purchase any of the foregoing.

“Closing Agent” shall mean, with respect to any Purchased Loan that is a Wet-Ink
Mortgage Loan, the entity reasonably satisfactory to the Agent (which may be a
title company, escrow company or attorney in accordance with local law and
practice in the jurisdiction where the related Wet-Ink Mortgage Loan is being
originated) to which the proceeds of such Transaction are to be wired pursuant
to the instructions of the Sellers.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall have the meaning provided in Section 4.01(d) hereof.

“Collection Account” shall mean one or more accounts established by the Servicer
subject to a security interest in favor of the Agent, for the benefit of the
Buyers, into which all Collections shall be deposited by the Servicer.

“Collections” shall mean, collectively, all collections and proceeds on, or in
respect of the Purchased Loans, excluding collections required to be paid to the
Servicer or a mortgagor on the Purchased Loans.

“Commitment” shall mean, as to any Buyer, the obligation of such Buyer to enter
into Transactions with the Sellers hereunder in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Buyer’s name on Schedule 4 under the caption “Commitment” or in an Assignment
and Acceptance, as such amount may be reduced from time to time in accordance
with the provisions of this Repurchase Agreement. The aggregate amount of the
Commitments of the Buyers shall equal the Maximum Amount.

“Commitment Percentage” shall mean as follows: to the extent that the aggregate
outstanding Purchase Price of the Transactions (including after giving effect to
any Transaction requested to be entered into or repaid) at any time is less than
or equal to the Commitment of MSB, the Commitment Percentage of MSB shall equal
100% and at all other times the Commitment Percentage of MSMCI shall be 100%.

“Commitment Period” shall mean the period from and including the date hereof to
but not including the Termination Date or such earlier date on which the
Commitments shall terminate as provided herein.

“Control Agreement” shall mean an Account Control Agreement, substantially in
the form of Exhibit J hereto, executed and delivered by a duly authorized
officer of each of the parties thereto, as the same may be amended, restated,
supplemented or otherwise modified and in effect from time to time.

“Controlled Accounts” shall mean collectively, the Collection Account and the
Wet Funding Account.

“Costs” shall have the meaning provided in Section 11.03 hereof.

“Custodial Agreement” shall mean a Custodial Agreement, substantially in the
form of Exhibit A hereto, executed and delivered by a duly authorized officer of
each of the parties thereto, as the same may be amended, restated, supplemented
or otherwise modified and in effect from time to time.

“Custodian” shall mean Deutsche Bank National Trust Company, as custodian under
the Custodial Agreement, and its successors and permitted assigns thereunder.

“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

“Defaulted Mortgage Loan” shall mean, as of any date of determination, an
Eligible Mortgage Loan which is 90 days or more Delinquent and/or is subject to
a foreclosure proceeding.

“Delinquent” shall mean that a Monthly Payment (as defined in Part III of
Schedule 1 hereto) has not been made by the close of business on the related Due
Date (as defined in Part III of Schedule 1 hereto).

“Disbursement Agent” shall mean Deutsche Bank National Trust Company, as
disbursement agent for the Agent pursuant to the Custodial Agreement.

“Discretionary Mortgage Loan” shall mean a Purchased Loan which does not
specifically meet the parameters of an Eligible Mortgage Loan as described
herein.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Due Date” means the day of the month on which the Monthly Payment is due on a
mortgage loan, exclusive of all applicable grace periods.

“Due Diligence Review” shall mean the performance by the Agent of any or all of
the reviews permitted under Section 11.15 hereof with respect to any or all of
the Purchased Loans, as desired by the Agent from time to time.

“Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 5.01 shall have been satisfied.

“Eligible Mortgage Loan” shall mean a mortgage loan originated by any Seller or
any Affiliate of any Seller, secured by a first or second mortgage Lien on a
one-to-four family residential property, as to which the representations, and
warranties in Section 6.10 and Part I and Part II of Schedule 1 hereof are
correct provided, however, that, in no event shall any Eligible Mortgage Loan be
a security for purposes of any securities or blue-sky laws; and provided,
further, that the following mortgage loans shall not be Eligible Mortgage Loans:
(1) a mortgage loan for which the related obligor is subject to a voluntary or
involuntary bankruptcy proceeding or for which the related Mortgaged Property
has been acquired through foreclosure, acceptance of a deed-in-lieu of
foreclosure or otherwise in accordance with applicable law in connection with
the default of such mortgage loan, (2) a Defaulted Mortgage Loan for which a
Broker Price Opinion can not be obtained, (3) a mortgage loan that is listed on
the Exception Report, and (4) a mortgage loan which shall have been purchased by
the Buyers hereunder, but has not been repurchased by the Sellers within
180 days of the Purchase Date.

“Equity Proceeds” shall mean with respect to the Guarantor, an amount equal to
the net proceeds from the issuance of any equity securities of the Guarantor or
the net proceeds to the Guarantor from contributions to capital or otherwise by
another Person.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which any Seller is a member and (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which any Seller
is a member.

“Escrow Eligible Property” shall mean a newly constructed Mortgaged Property
that (i) is habitable, (ii) was constructed and is being completed by a builder
that is an approved builder under the Underwriting Guidelines, (iii) is a single
family residence or a detached unit in a planned unit development (PUD), (iv) is
not a condominium, (v) is owner-occupied and (vi) is not subject to any HELOC
Mortgage Loan.

“Escrow Holdback Loan” shall mean a Purchased Loan that was made in connection
with the initial retail sale of an Escrow Eligible Property and which is subject
to an Approved Escrow Holdback.

“Eurocurrency Liabilities” shall have the meaning specified in Regulation D of
the Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Eurodollar Base Rate” shall mean, with respect to each day any Transaction is
outstanding, the rate per annum equal to the rate appearing at page 5 of the
Telerate Screen as one-month LIBOR on such date (and if such date is not a
Business Day, the rate quoted as one-month LIBOR on the Business Day immediately
preceding such date), and if such rate shall not be so quoted, the rate per
annum at which the Agent is offered Dollar deposits at or about 10:00 A.M., New
York City time, on such date by prime banks in the interbank eurodollar market
where the eurodollar and foreign currency exchange operations in respect of the
Transactions are then being conducted for delivery on such day for a period of
thirty (30) days and in an amount comparable to the aggregate Purchase Price of
all Transactions outstanding on such day.

“Eurodollar Rate” shall mean with respect to each day during each Calculation
Period pertaining to a Eurodollar Transaction, a rate per annum determined for
such day in accordance with the following formula (rounded upward to the nearest
1/100th of 1%):

Eurodollar Base Rate

1.00 – Eurodollar Rate Reserve Percentage

“Eurodollar Rate Reserve Percentage” shall mean, for any Calculation Period
pertaining to a Eurodollar Transaction, the reserve percentage applicable two
(2) Business Days before the first day of such Calculation Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor thereto) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York, New York with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Transactions is determined) having a term comparable to such
Calculation Period.

“Eurodollar Transaction” shall mean a Transaction with respect to which the
related Pricing Rate is determined by reference to the Eurodollar Rate.

“Event of Default” shall have the meaning provided in Article VIII hereof.

“Exception” shall have the meaning specified in the Custodial Agreement.

“Exception Report” shall mean the portion of the Mortgage Loan Schedule and
Exception Report detailing Exceptions in respect of each Purchased Loan (or
proposed Purchased Loan).

“Excess Proceeds” shall have the meaning provided in Section 2.07 hereof.

“Facility Fee” shall have the meaning provided in Section 3.04 hereof.

“Federal Funds Purchase Rate” shall mean a rate per annum equal to the sum of
(x) the Federal Funds Rate plus 1.00% and (y) the Applicable Pricing Spread.

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by a money-center bank designated by the
Agent from three federal funds brokers of recognized standing selected by it.

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision, agency or instrumentality thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
any Seller or any of their Affiliates or Property.

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided, that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business or (ii) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgaged
Property. The amount of any Guarantee of a Person shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith. The terms “Guarantee” and “Guaranteed” used as verbs
shall have correlative meanings.

“Guarantor” shall mean New Century Financial Corporation, a Maryland
corporation.

“HELOC Mortgage Loan” shall mean a revolving line of credit that is a first or
second lien mortgage loan made by any Seller to a Mortgagor, which is
underwritten substantially in accordance with the Underwriting Guidelines for
Purchased Loans that are home equity lines of credit.

“Indebtedness” shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days after the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person; (e) Capital Lease Obligations of such Person; (f) obligations of such
Person under repurchase agreements, sale/buy-back agreements or like
arrangements; (g) Indebtedness of others Guaranteed by such Person; (h) all
obligations of such Person incurred in connection with the acquisition or
holding of fixed assets by such Person; and (i) Indebtedness of general
partnerships of which such Person is a general partner.

“Indemnified Party” shall have the meaning provided in Section 11.03 hereof.

“Initial Servicer” shall have the meaning provided in Section 11.14(a) hereof.

“Intangible Assets” shall mean the excess of the cost over book value of assets
acquired, patents, trademarks, trade names, copyrights, franchises and other
intangible assets (excluding, in any event, the value of any residual securities
and the value of any owned or purchased mortgage servicing rights).

“Interest Rate Protection Agreement” shall mean, with respect to any or all of
the Purchased Loans, any short sale of US Treasury Securities, futures contract,
mortgage related security, Eurodollar futures contract, options related
contract, interest rate swap, cap or collar agreement or similar arrangement
providing for protection against fluctuations in interest rates or the exchange
of nominal interest obligations, either generally or under specific
contingencies, entered into by a Seller and an Affiliate of the Agent, and
acceptable to the Buyers.

“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.

“Loan-to-Value Ratio” or “LTV” shall mean with respect to any Purchased Loan,
the ratio of the original outstanding principal amount of such Purchased Loan to
the lesser of (a) the appraised Value of the related Mortgaged Property at the
time of origination and (b) if the related Mortgaged Property was purchased
within 12 months of the origination of the Purchased Loan, the purchase price of
the Mortgaged Property.

“Majority Buyers” shall mean, at any time, Buyers having 50% or more of open
Transactions hereunder.

“Margin Base” shall mean the aggregate Recognized Value of all Purchased Loans.

“Margin Deficiency” shall have the meaning provided in Section 2.06(a) hereof.

“Market Value” shall mean, as of any date with respect to any Eligible Mortgage
Loan, the value determined by the Agent in good faith and in its sole
discretion.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
Property, business, operations, financial condition or prospects of any Seller
or any of its Material Affiliates, (b) the ability of any Seller or any of its
Material Affiliates to perform its obligations under any of the Repurchase
Documents to which it is a party, (c) the validity or enforceability of any of
the Repurchase Documents, (d) the rights and remedies of the Agent or the Buyers
under any of the Repurchase Documents, (e) the timely payment of the Repurchase
Price or the Price Differential on the Transactions or other amounts payable in
connection therewith or (f) the value of the Purchased Items and the Collateral
taken as a whole.

“Material Affiliate” shall mean New Century Financial Corporation and its
successors and assigns.

“Maximum Amount” shall mean, at any time, an amount equal to $3,000,000,000, as
such amount may be reduced in accordance with Section 2.01 hereof.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean the mortgage, deed of trust or other instrument securing a
Mortgage Note, which creates a first or second Lien on the fee in real property
securing the Mortgage Note.

“Mortgage File” shall have the meaning assigned thereto in the Custodial
Agreement.

“Mortgage Loan Data File” shall mean, with respect to any Eligible Mortgage Loan
(or proposed Eligible Mortgage Loan), a computer-readable file containing
information with respect to such Eligible Mortgage Loan (the data fields of
which file are identified on Annex I to the Custodial Agreement), to be
delivered by the applicable Seller to the Agent pursuant to Section 2.02(a)
hereof.

“Mortgage Loan Documents” shall mean, with respect to each Purchased Loan, the
documents comprising the Mortgage File for such Purchased Loan, as applicable.

“Mortgage Loan Schedule” shall have the meaning assigned thereto in the
Custodial Agreement.

“Mortgage Loan Schedule and Exception Report” shall mean the mortgage loan
schedule and exception report prepared by the Custodian pursuant to the
Custodial Agreement.

“Mortgage Note” shall mean the original executed promissory note or other
evidence of the indebtedness of a mortgagor/borrower with respect to an Eligible
Mortgage Loan.

“Mortgaged Property” shall mean the real property (including all improvements,
buildings, fixtures, building equipment and personal property thereon and all
additions, alterations and replacements made at any time with respect to the
foregoing) and all other collateral securing repayment of the debt evidenced by
a Mortgage Note.

“Mortgagor” shall mean the obligor on a Mortgage Note.

“MS” shall mean Morgan Stanley, a Delaware corporation.

“MS Obligations” shall mean any indebtedness or other like obligations of a
Seller hereunder and under any other agreement (other than this Repurchase
Agreement) between Seller on the one hand and a Buyer (or any Affiliate of a
Buyer) on the other hand (including, without limitation, any Repurchase
Obligations, Price Differential, interest, principal, default interest,
termination payments, hedging costs, structuring or other facility fees and
expenses).

“MSB” shall have the meaning provided in the introductory paragraph hereof.

“MSMCI” shall have the meaning provided in the introductory paragraph hereof.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been or are required to be
made by any Seller or any ERISA Affiliate and that is covered by Title IV of
ERISA.

“Net Income” shall mean, for any period, the net income of the Guarantor for
such period as determined in accordance with GAAP.

“New Century Guaranty” shall mean the Guaranty, made by the Guarantor,
substantially in the form of Exhibit H hereto, as the same may be amended,
restated, supplemented or otherwise modified and in effect from time to time.

“Nine-Day Aged Wet-Ink Mortgage Loan” shall mean a Wet-Ink Mortgage Loan with
respect to which the related Mortgage File has not been received by the
Custodian and the Custodian has not issued a Trust Receipt by the ninth (9th)
Business Day following the applicable Purchase Date.

“1934 Act” shall mean the Securities and Exchange Act of 1934, as amended.

“Payment Date” shall mean, with respect to each Transaction, the first Business
Day of each calendar month, commencing with the first such date after the
related Purchase Date.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

“Plan” shall mean an employee benefit or other plan established or maintained by
any Seller or any ERISA Affiliate and covered by Title IV of ERISA, other than a
Multiemployer Plan.

“Post-Default Rate” shall mean, with respect to any amount of Repurchase Price
or any other amount owing by the Seller under this Repurchase Agreement or any
other Repurchase Document that is not paid in full when due to any Buyer or the
Agent (whether at stated maturity, by acceleration, by optional or mandatory
prepayment or otherwise), a rate per annum during the period from and including
the due date to but excluding the date on which such amount is paid in full
equal to 4% per annum plus the Prime Rate in effect on such due date and from
time to time thereafter until such amount is paid in full.

“Predatory Lending Practices” means any and all underwriting and lending
policies, procedures and practices defined or enumerated in any local or
municipal ordinance or regulation or any state or federal regulation or statute
prohibiting, limiting or otherwise relating to the protection of consumers from
such policies, procedures and practices. Such policies, practices and procedures
may include, without limitation, charging excessive loan, broker, and closing
fees, charging excessive rates of loan interest, making loans without regard to
a consumer’s ability to re-pay the loan, refinancing loans with no material
benefit to the consumer, charging fees for services not actually performed,
discriminating against consumers on the basis of race, gender, or age, failing
to make proper disclosures to the consumer of the consumer’s rights under
federal and state law, and any other predatory lending policy, practice or
procedure as defined by ordinance, regulation or statute.

“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act), (b) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (c) the International
Emergency Economic Power Act, 50 U.S.C. §1701 et. seq. and (d) all other
Requirements of Law relating to money laundering or terrorism.

“Price Differential” means, with respect to any Transaction outstanding
hereunder as of any date, the aggregate amount obtained by daily application of
the Pricing Rate for such Transaction to the Purchase Price for the Purchased
Loans subject to such Transaction during the period commencing on (and
including) the Purchase Date for the Purchased Loans subject to such Transaction
and ending on (but excluding) the applicable Repurchase Date (reduced by any
amount of such Price Differential previously paid by Seller to Agent, for the
account of the Buyers, with respect to such Transaction).

“Pricing Rate” shall mean a rate per annum equal to the sum of (a) the
Eurodollar Rate plus (b) the Applicable Pricing Spread; provided, that Pricing
Rate shall be the applicable Post-Default Rate for any Transaction and on any
other amount payable by the Seller hereunder that shall not be paid in full when
due (whether at stated maturity, by acceleration or by mandatory repurchase or
otherwise) for the period from and including the due date thereof to but
excluding the date the same is paid in full, provided further, that in no event
shall such rate exceed the maximum rate permitted by law.

“Prime Rate” shall mean the prime rate announced to be in effect from time to
time, as published as the average rate in The Wall Street Journal.

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

“Purchase Advice” shall have the meaning provided in Section 2.07 hereof.

“Purchase Advice Deficiency” shall have the meaning provided in Section 2.07
hereof.

“Purchase Date” shall mean the date on which a Transaction is entered into
hereunder.

“Purchase Price” shall mean, with respect to each Purchased Loan, (i) on the
Purchase Date therefor, an amount equal to the Recognized Value of such
Purchased Loan on such Purchase Date and (ii) thereafter, such amount decreased
by the amount of any payments made by the Seller hereunder that are applied in
reduction of such amount.

“Purchased Loans” shall mean the Eligible Mortgage Loans sold by the Sellers to
the Buyers, in Transactions hereunder (together with any additional Eligible
Mortgage Loans transferred pursuant to Section 2.06).

“Purchased Items” shall have the meaning provided in Section 4.01(c) hereof.

“Recognized Value” shall mean, with respect to each Eligible Mortgage Loan, the
lesser of (x) the product of (i) the Market Value of such Eligible Mortgage
Loan, and (ii) the Applicable Purchase Rate for such Eligible Mortgage Loan, and
(y) 100% of the unpaid principal balance of such Eligible Mortgage Loan;
provided,

(a) that the following additional limitations shall apply:

(i) the aggregate unpaid principal balance of Purchased Loans secured by a first
mortgage lien on the Mortgaged Property that has a LTV greater than 85% shall
not exceed $1,350,000,000;

(ii) the aggregate unpaid principal balance of the Purchased Loans that are
secured by Mortgaged Properties which are non-owner occupied shall at no time
exceed 6% of the Maximum Amount;

(iii) the aggregate unpaid principal balance of the Second Lien Mortgage Loans
shall at no time exceed 8.5% of the Maximum Amount;

(iv) the aggregate unpaid principal balance of the Purchased Loans that are
secured by Mortgaged Properties consisting of condominiums shall at no time
exceed 6% of the Maximum Amount;

(v) the aggregate unpaid principal balance of the Purchased Loans that are
secured by Mortgaged Properties consisting of Qualified Manufactured Housing (as
defined in Part III of Schedule 1 hereto) shall at no time exceed 2% of the
Maximum Amount;

(vi) the aggregate unpaid principal balance of Purchased Loans secured by
Mortgaged Property located within a single zip code shall not exceed
$450,000,000;

(vii) the aggregate unpaid principal balance of the 30+ Delinquent Mortgage
Loans shall at no time exceed 2% of the Maximum Amount;

(viii) the aggregate unpaid principal balance of the 60+ Delinquent Mortgage
Loans shall at no time exceed 1% of the Maximum Amount;

(ix) the aggregate unpaid principal balance of the Purchased Loans with respect
to which the related Mortgagor has received a credit rating of “C” or “C-”, as
determined in accordance with New Century’s Underwriting Guidelines, shall not
exceed $300,000,000;

(x) the aggregate unpaid principal balance of the HELOC Mortgage Loans shall at
no time exceed 7% of the Maximum Amount;

(xi) the aggregate unpaid principal balance of the Purchased Loans that are
Defaulted Mortgage Loans shall not exceed $30,000,000;

(xii) the aggregate unpaid principal balance of the Discretionary Mortgage Loans
shall not exceed 10% of the Maximum Amount;

(xiii) the aggregate unpaid principal balance of the Purchased Loans that are
Wet-Ink Mortgage Loans included shall not exceed $300,000,000;

(xiv) the aggregate unpaid principal balance of all Purchased Loans secured by a
first mortgage lien on a Mortgaged Property that has an LTV greater than 95% and
equal to or less than 100% shall at no time exceed 3% of the Maximum Amount;

(xv) the aggregate unpaid principal balance of all Escrow Holdback Loans shall
not exceed $75,000,000; and

(xvi) the aggregate unpaid principal balance of the Purchased Loans which are
interest-only loans shall at no time exceed 30% of the Maximum Amount; and

(b) that the Recognized Value shall be deemed to be zero with respect to each
Purchased Loan:

(i) in respect of which there is a breach of any representation or warranty set
forth on Schedule 1 hereto (assuming each representation and warranty is made as
of the date the Recognized Value thereof is determined);

(ii) which ceases to be an Eligible Mortgage Loan for any reason;

(iii) which is a Nine-Day Aged Wet-Ink Mortgage Loan;

(iv) with respect to each Purchased Loan, for so long as such Purchased Loan is
a Wet-Ink Mortgage Loan, as to which the Agent, any Buyer or the Custodian shall
have notified the Sellers that the Custodian shall have transferred an amount
greater than $1,000,000 to a single settlement location on a Purchase Date,
unless consented to by the Agent or the Buyers;

(v) for which any Mortgage Loan Documents have been released from the possession
of the Custodian to a Person other than a third-party purchaser pursuant to
Section 5(a) of the Custodial Agreement for a period in excess of 15 days;

(vi) for which any Mortgage Loan Documents have been released from the
possession of the Custodian to a third-party purchaser pursuant to Section 5(b)
of the Custodial Agreement for a period in excess of that allowed under the
Custodial Agreement;

(vii) which is secured by a first mortgage lien on a Mortgaged Property that has
an LTV greater than 95% and equal to or less than 100% and has a FICO score less
than 600;

(viii) which has not been repurchased by the Sellers within 180 days from the
Purchase Date;

(ix) which exceeds any limitation set forth in clause (a) above.

“Regulation T, U and X” shall mean Regulation T, U or X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

“REIT Distribution Requirement” shall mean distributions reasonably necessary
for each REIT Seller to maintain its REIT Status and not be subject to corporate
level tax based on income or to excise tax under Section 4981 of the Code.

“REIT Seller” shall mean any Seller which has REIT Status as of the Effective
Date.

“REIT Status” shall mean with respect to any Person, such Person’s status as a
real estate investment trust, as defined in Section 856(a) of the Code, that
satisfies the conditions and limitations set forth in Section 856(b) and 856(c)
of the Code.

“Remittance Amount” shall have the meaning provided in Section 2.07 hereof.

“Repurchase Agreement” shall have the meaning assigned in the introductory
paragraph hereof.

“Repurchase Date” shall mean, with respect to any Transaction and each Purchased
Loan, the earlier of (a) the Termination Date and (b) the date on which such
Purchased Loan shall be repurchased by the Seller hereunder.

“Repurchase Documents” shall mean, collectively, this Repurchase Agreement, the
Custodial Agreement, the Control Agreement, and the New Century Guaranty.

“Repurchase Obligations” shall have the meaning provided in Section 4.01(b)
hereof.

“Repurchase Price” shall mean, with respect to each Purchased Loan, the price at
which such Purchased Loan is to be transferred from the Buyers or their
respective designees (including the Custodian) to the Seller upon termination of
the related Transaction, which price will be determined in each case as the sum
of the outstanding Purchase Price related to such Purchased Loan and the amount
of outstanding Price Differential that has accrued with respect to such
Transaction

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law (including, without limitation, Prescribed Laws), treaty,
rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” shall mean, as to any Person, the chief executive officer
or, with respect to financial matters, the chief financial officer of such
Person.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

“Second Lien Mortgage Loan” shall mean a Purchased Loan which is secured by a
second Lien on the related Mortgaged Property.

“Seller” shall have the meaning provided in the introductory paragraph hereof.

“Servicer” shall mean the Initial Servicer or a Third Party Servicer, as the
context requires.

“Servicer Notice” shall have the meaning provided in Section 11.14(c) hereof.

“Servicing Agreement” shall have the meaning provided in Section 11.14(c)
hereof.

“Servicing Records” shall have the meaning provided in Section 11.14(b) hereof.

“60+ Delinquent Mortgage Loan” shall mean, as of any date of determination, an
Eligible Mortgage Loan which is between 60 days and 89 days
(inclusive) Delinquent.

“Specific Eligible Upgrades” shall mean certain upgrades to an Escrow Eligible
Property, including interior upgrades (such as carpet/floor coverings, crown
molding, cabinets and shutters), landscaping (such as sod, shrubs, irrigation
and fencing), hardscaping (such as concrete patios, walkways, driveways, and
swimming pools) and such other upgrades as the Buyers shall deem acceptable in
their sole discretion, but excluding, in any event, (a) anything which if not
completed or completed improperly could adversely affect the habitability of the
Mortgaged Property, including, without limitation, heating, cooling, water,
sewer, electricity, etc., and (b) any upgrade which is not completed (i) solely
with respect to any weather dependent exterior upgrade, within ninety
(90) calendar days after origination of the related Purchased Loan and (ii) with
respect to all other upgrades, including all interior and non-weather dependent
exterior upgrades, within thirty (30) calendar days after origination of the
related Purchased Loan.

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

“System” shall mean all hardware or software, or any system consisting of one or
more thereof, including, without limitation, any and all enhancements, upgrades,
customizations, modifications and the like utilized by any Person for the
benefit of such Person to perform its obligations and to administer and track,
store, process, provide, and where appropriate, insert, true and accurate dates
and calculations for dates and time spans with respect to the Purchased Loans.

“Takeout Commitment” shall mean a trade confirmation from a Takeout Investor to
a Seller confirming the details of a forward trade between the Takeout Investor
(as buyer) and such Seller (as seller) constituting a valid, binding and
enforceable mandatory delivery commitment by such Takeout Investor to purchase
on or before a specified date, and at a given Takeout Price, the Purchased Loans
described therein.

“Takeout Investor” shall mean a securities broker-dealer or other institution,
acceptable to the Agent on behalf of the Buyers, which has made a Takeout
Commitment.

“Takeout Price” shall mean as to each Takeout Commitment the purchase price
(expressed as a percentage of par) set forth therein.

“Takeout Proceeds” shall mean as to each Purchased Loan which is subject to a
Takeout Commitment, the actual amount of proceeds delivered to the Agent
pursuant to Section 2.07 for the account of the Buyers by the applicable Takeout
Investor for the purchase of such Purchased Loan.

“Takeout Proceeds Identification Letter” shall mean a takeout proceeds
identification letter, substantially in the form of Exhibit K hereto.

“Tangible Net Worth” shall mean, as of any date of determination, all amounts
which would be included under capital on a balance sheet of the Guarantor at
such date, determined in accordance with GAAP, less (i) amounts owing to the
Guarantor from Affiliates and (ii) Intangible Assets.

“Tangible Net Worth Trigger Event” shall have occurred (based on the Seller’s
most recent monthly financials) if the Tangible Net Worth of the Guarantor is
less than the sum of (i) $750,000,000 and (ii) an amount equal to 50% of any
Equity Proceeds received by the Guarantor from and after March 31, 2005.

“Termination Date” shall mean February 28, 2007, as such date may be extended in
accordance with Section 2.08 hereof, or such earlier date on which this
Repurchase Agreement shall terminate in accordance with the provisions hereof or
by operation of law.

“Third Party Servicer” shall have the meaning provided in Section 11.14(c)
hereof.

“30+ Delinquent Mortgage Loan” shall mean, as of any date of determination, an
Eligible Mortgage Loan which is between 30 days and 59 days
(inclusive) Delinquent.

“Transaction” shall have the meaning provided in the Recitals hereof.

“Transaction Request” shall mean a Transaction Request substantially in the form
of Exhibit C attached hereto.

“Trust Receipt” shall have the meaning assigned thereto in the Custodial
Agreement.

“Underwriting Guidelines” shall mean the underwriting guidelines attached as
Exhibit F hereto, as the same may be revised from time to time in accordance
with the terms hereof.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York; provided, that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest or the renewal or enforcement thereof in
any Purchased Items is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “Uniform Commercial Code” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection.

“Unseasoned Mortgage Loan” shall mean, as of any date of determination, an
Eligible Mortgage Loan (provided, that notwithstanding the definition of the
term “Eligible Mortgage Loan,” an Unseasoned Mortgage Loan must have a first
Lien status with respect to the related Mortgaged Property) which has been
originated 120 days or less prior to the related Purchase Date.

“Wet-Ink Aged Report” shall have the meaning specified in Section 3(a) of the
Custodial Agreement.

“Wet-Ink Mortgage Loan” shall mean an Eligible Mortgage Loan originated by any
Seller in a transaction table-funded by a Buyer, which origination or table
funding is financed in part or in whole with proceeds of Transactions entered
into hereunder and as to which the Custodian has not yet received the related
Mortgage File. A Purchased Loan shall cease to be a Wet-Ink Mortgage Loan on the
date on which the Agent has received a Mortgage Loan Schedule and Exception
Report from the Custodian with respect to such Purchased Loan confirming that
the Custodian has physical possession of the related Mortgage File and that
there are no Exceptions (as defined in the Custodial Agreement) with respect to
such Purchased Loan.

“Wet-Ink Transaction” shall mean a Transaction in which a Wet-Ink Mortgage Loan
is the Purchased Loan. A Wet-Ink Transaction shall cease to be a Wet-Ink
Transaction on the date that the underlying Wet-Ink Mortgage Loan ceases to be a
Wet-Ink Mortgage Loan (in accordance with the definition thereof).

“Wet Funding Account” shall have the meaning specified in Section 4(i) of the
Custodial Agreement.

Section 1.02 Accounting Terms and Determinations. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Agent hereunder shall be prepared, in accordance
with GAAP.\

Section 1.03 Other Definitional Provisions. Unless otherwise required by the
context, all references herein, or in any other Repurchase Document, to “the
Seller” shall refer to the applicable Seller of a Purchased Asset in connection
with a Transaction hereunder.

ARTICLE II

TRANSACTIONS, REPURCHASE AND MARGIN MAINTENANCE.

Section 2.01 Transactions.

(a) Subject to the fulfillment of the conditions precedent set forth in
Sections 5.01 and 5.02 hereof, and provided that no Default or Event of Default
shall have occurred and be continuing hereunder, each Buyer shall from time to
time to, on the terms and subject to the conditions of this Repurchase
Agreement, enter into Transactions to purchase Eligible Mortgage Loans from any
Seller during the Commitment Period in an aggregate Purchase Price, for all such
Buyers in such Transactions (which Purchase Price shall be payable in Dollars)
at any one time outstanding up to but not exceeding the lesser of (i) such
Buyer’s Commitment and (ii) such Buyer’s ratable share of the Margin Base as in
effect from time to time (determined according to the respective aggregate
outstanding amount of unpaid Repurchase Price owing to each Buyer and the
aggregate amount of Purchased Loans after giving effect to a requested
Transaction).

(b) Subject to the terms and conditions of this Repurchase Agreement, during the
Commitment Period, any Seller may (i) request Transactions, (ii) repay the
outstanding Repurchase Price for related Transactions, in full or in part,
without penalty, and (iii) request additional Transactions hereunder; provided,
that, notwithstanding the foregoing, the Buyers (including the Agent on behalf
of the Buyers) shall have no obligation to enter into any Transaction to the
extent that the aggregate outstanding Purchase Price with respect to all
Transactions entered into with the Sellers hereunder would exceed the Maximum
Amount and, in the event that the Commitments of the Buyers hereunder are
terminated or if a Tangible Net Worth Trigger Event shall have occurred, the
Buyers (including the Agent on behalf of the Buyers) shall have no further
obligation to enter into any additional Transactions hereunder.

(c) Notwithstanding anything to the contrary contained herein, each Buyer shall
be deemed to have purchased an undivided interest in all Purchased Mortgage
Loans from time to time subject to Transactions hereunder equal to the
percentage which the aggregate outstanding Repurchase Price for all Transactions
applicable to such Buyer constitutes of the aggregate outstanding Repurchase
Price for all Transactions.

Section 2.02 Transaction Request Procedure (Transactions other than Wet-Ink
Transactions).

(a) Any Seller may request a Transaction hereunder that is not a Wet-Ink
Transaction on any Business Day during the Commitment Period, by delivering to
the Agent, with a copy to the Custodian, a Transaction Request, which
Transaction Request must be received by the Agent prior to 12:00 p.m., New York
City time, at least one (1) Business Day prior to the requested Purchase Date.
Such Transaction Request shall (i) attach a schedule identifying the Eligible
Mortgage Loans that the applicable Seller proposes to sell to the Buyers
hereunder in connection with such Transaction, (ii) specify the requested
Purchase Price and Purchase Date, (iii) be accompanied by a Mortgage Loan Data
File containing information with respect to the Eligible Mortgage Loans that the
applicable Seller proposes to sell to the Buyers hereunder in connection with
such Transaction, and (iv) attach an officer’s certificate signed by a
Responsible Officer of each applicable Seller as required by Section 5.02(b)
hereof.

(b) Upon receipt from the applicable Seller of a Transaction Request pursuant to
Section 2.02(a), the Agent shall on behalf of the Buyers, subject to the
limitations set forth in Section 2.01(a) hereof and upon satisfaction of all
conditions precedent set forth in Sections 5.01 and 5.02 hereof, and provided
that no Default or Event of Default shall have occurred and be continuing, enter
into such Transaction with such Seller; provided, however, that if the Mortgage
Loan Data File includes Discretionary Mortgage Loans, which the applicable
Seller proposes to sell to the Buyers in such Transaction, the Buyers’
obligation to purchase such Discretionary Mortgage Loans shall be in their sole
and absolute discretion. The Sellers acknowledge that the Agent may retain for
the account of the Buyers an amount equal to $100 per Defaulted Mortgage Loan to
cover the costs of obtaining Broker Price Opinions.

(c) The applicable Seller shall release to the Custodian no later than 1:30 p.m.
New York time, one (1) Business Day prior to any Purchase Date (in the case of
the first 150 Eligible Mortgage Loans delivered in connection with any
Transaction) plus one (1) additional Business Day prior to any Purchase Date
(for each additional 100 Eligible Mortgage Loans in excess thereof delivered in
connection with any Purchase Date), the Mortgage File pertaining to each
Eligible Mortgage Loan sold to the Buyers hereunder on such Purchase Date, in
accordance with the terms and conditions of the Custodial Agreement.

(d) Pursuant to the Custodial Agreement, the Custodian shall deliver to the
Agent and the Sellers, no later than 1:00 p.m., New York City time on a Purchase
Date, a Trust Receipt (as defined in the Custodial Agreement) in respect of all
Purchased Loans sold to the Buyers on such Purchase Date, and a Mortgage Loan
Schedule and Exception Report. The Sellers acknowledge that mortgage loans
listed in the Exception Report are not Eligible Mortgage Loans and the Buyers
are not obligated to enter into any Transaction with respect to any mortgage
loan listed as having an exception in any Exception Report (unless the
applicable exceptions have been waived in writing by the Agent on behalf of the
Buyers).

(e) Subject to Article V hereof, the Agent will then remit to the applicable
Seller via wire transfer to the account specified by such Seller in the related
Transaction Request, the aggregate amount of such Purchase Price in funds
immediately available to such Seller.

(f) Unless the Agent shall have been notified in writing by a Buyer prior to a
Purchase Date for any Transaction hereunder that such Buyer will not make its
portion of the aggregate Purchase Price for such Transaction available to the
Agent on such date, the Agent may, in reliance upon such assumption make
available to the applicable Seller a corresponding amount. If such amount is not
made available to the Agent on the related Purchase Date therefor, such Buyer
shall pay to the Agent, on demand, such amount with interest thereon at a rate
per annum equal to the rate specified in the first sentence of Section 2.05(b)
for the period until such Buyer makes such amount immediately available to the
Agent. A certificate of the Agent submitted to a Buyer with respect to any
amounts owing under this Section shall be conclusive in the absence of manifest
error. If any such Purchase Price is not made available to the Agent by a Buyer
within one (1) Business Day after the related Purchase Date, the Agent shall
also be entitled to recover such amount with interest thereon at a rate per
annum equal to the rate specified in the first sentence of Section 2.05(b), on
demand, from the applicable Seller.

Section 2.03 Transaction Request Procedure (Wet-Ink Transactions).

(a) With respect to each Wet-Ink Transaction, a Seller may request a Wet-Ink
Transaction hereunder, on any Business Day during the Commitment Period,
provided that no Margin Deficiency then exists with respect to any Nine-Day Aged
Wet-Ink Mortgage Loans, by delivering to the Agent, an estimate of the amount
required to fund Wet-Ink Transactions the following Business Day (which shall be
the Purchase Date for such Transaction), which estimate must be received by the
Agent prior to 5:00 p.m., New York City time, one (1) Business Day prior to the
requested Purchase Date.

(b) On the requested Purchase Date, a Seller or any combination of Sellers may
deliver to the Agent, with a copy to the Custodian, no more than three
(3) transmissions, which transmissions shall (i) attach a Transaction Request,
substantially in the form of Exhibit C attached hereto, (ii) attach a schedule
identifying the Eligible Mortgage Loans that the applicable Seller proposes to
sell to the Buyers hereunder, in connection with such Transaction, (iii) specify
the requested Purchase Price, (iv) attach a schedule identifying the amount and
wiring instructions with respect to the settlement location of each wire
transfer on such date and (v) attach an officer’s certificate signed by a
Responsible Officer of such Seller as required by Section 5.02(b) hereof.
Pursuant to the Custodial Agreement, the Custodian shall deliver to the Agent
and the Sellers, in connection with each transmission, a Mortgage Loan Schedule
in respect of all Purchased Loans acquired on such Purchase Date. The latest
transmission must be received by the Agent no later than 4:00 p.m., New York
City time, on such Purchase Date. Such Transaction Request shall specify the
requested Purchase Date.

(c) The applicable Seller shall deliver (or cause to be delivered) and release
to the Custodian the Mortgage File pertaining to such Wet-Ink Mortgage Loan on
the next Business Day following receipt of such Mortgage File by such Seller,
but in any event no later than eight (8) Business Days following the applicable
Purchase Date in accordance with the terms and conditions of the Custodial
Agreement. On the applicable Purchase Date and on each Business Day following
the applicable Purchase Date, no later than 8:00 p.m., New York City time,
pursuant to the Custodial Agreement, the Custodian shall deliver to the Agent a
schedule listing each Wet-Ink Mortgage Loan with respect to which the complete
Mortgage File has not been received by the Custodian (the “Wet-Ink Aged
Report”). On the applicable Purchase Date, the Agent shall confirm that the
information in the Wet-Ink Aged Report is consistent with the information
provided to the Agent pursuant to Section 2.03(b).

(d) Upon a Seller’s request for a Transaction pursuant to Section 2.03(a), the
Agent shall promptly notify the Buyers thereof. Following such notification from
the Agent, each Buyer shall remit its Commitment Percentage of the requested
Purchase Price to the Agent for the account of such Seller at the office of the
Agent specified in Section 11.02, on the requested Purchase Date in funds
immediately available to the Agent. The Agent shall, on behalf of the Buyers,
upon satisfaction of all conditions precedent set forth in Sections 5.01, 5.02,
and 5.03 hereof, and provided that no Default or Event of Default shall have
occurred and be continuing, enter into a Transaction with the Seller on the
requested Purchase Date.

(e) Subject to Article V hereof and pursuant to the Custodial Agreement, such
Purchase Price will then be made available by the transferring Custodian at the
direction of the Agent, via wire transfer, the amount of such Purchase Price
from the Wet Funding Account to the account of the designated Closing Agent
pursuant to disbursement instructions provided by the applicable Seller on the
electronic system maintained by the Custodian; provided, however, that (i) the
Agent shall approve, in its sole discretion, each wiring location, (ii) the
Custodian shall not, in any event, (A) transfer funds to any Seller or any
Affiliate of the Seller or (B) transfer funds in excess of the original
principal balance of the related Wet-Ink Mortgage Loan. Pursuant to the
Custodial Agreement, the Custodian shall deliver to the Agent and the applicable
Seller, no later than 6:00 p.m., New York City time, on each Purchase Date with
respect to a Wet-Ink Transaction, a report identifying the wire transfer amount
and the settlement location of each wire transfer made on such date. Upon notice
from the Closing Agent to the Sellers that the related Wet-Ink Mortgage Loan was
not originated, the Wet-Ink Mortgage Loan shall be removed from the list of
Eligible Mortgage Loans and the Closing Agent shall immediately return the funds
via wire transfer to the Wet Funding Account. The Sellers shall notify the Agent
if a Wet-Ink Mortgage Loan was not originated and has been removed from the list
of Eligible Mortgage Loans.

(f) With respect to transmissions delivered pursuant to Section 2.03(b) which
are received by the Agent no later than 4:00 p.m., New York City time, on each
Purchase Date, the Agent shall transfer to the account specified by such Seller
in the related Transaction Request, no later than 5:00 p.m., New York City time,
the difference, if any, between (i) the aggregate Purchase Price of the Wet-Ink
Mortgage Loans acquired by the Buyers, and (ii) the aggregate amount transferred
by the Custodian to the accounts of designated Closing Agents with respect to
such Wet-Ink Mortgage Loans on such date.

(g) Unless the Agent shall have been notified in writing by a Buyer prior to a
Purchase Date for any Transaction hereunder that such Buyer will not make its
portion of the aggregate Purchase Price for such Transaction available to the
Agent on such date, the Agent may, in reliance upon such assumption make
available to the applicable Seller a corresponding amount. If such amount is not
made available to the Agent on the related Purchase Date, such Buyer shall pay
to the Agent, on demand, such amount with interest thereon at a rate per annum
equal to the rate specified in the first sentence of Section 2.05(b) for the
period until such Buyer makes such amount immediately available to the Agent. A
certificate of the Agent submitted to a Buyer with respect to any amounts owing
under this Section shall be conclusive in the absence of manifest error. If any
such Transaction is not made available to the Agent by a Buyer within one
(1) Business Day after the related Purchase Date, the Agent shall also be
entitled to recover such amount with interest thereon at a rate per annum equal
to the rate specified in the first sentence of Section 2.05(b), on demand, from
the applicable Seller.

Section 2.04 Limitation on Types of Transactions; Illegality. Anything herein to
the contrary notwithstanding, if, on or prior to the determination of any
Eurodollar Rate:

(a) a Buyer or the Agent on behalf of the Buyers determines, which determination
shall be conclusive, that quotations of rates for the relevant deposits referred
to in the definition of “Eurodollar Rate” in Section 1.01 hereof are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining Price Differential for Transactions as provided herein; or

(b) a Buyer or the Agent, on behalf of the Buyers, determines, which
determination shall be conclusive, that the relevant rate referred to in the
definition of “Eurodollar Rate” in Section 1.01 hereof upon the basis of which
the Price Differential for Transactions is to be determined is not likely
adequately to cover the cost to the Buyers of entering into or maintaining
Transactions; or

(c) it becomes unlawful for a Buyer to honor its obligation to enter into or
maintain Transactions hereunder using a Eurodollar Rate;

then the Agent or such Buyer, as the case may be, shall give the Sellers (and
the Agent if applicable) prompt notice thereof and, so long as such condition
remains in effect, neither the Buyers, nor the Agent on behalf of the Buyers,
shall be under obligation to enter into any additional Transactions and each
Seller shall either pay the aggregate Repurchase Price of all Transactions then
outstanding to which it is a party or pay the Price Differential on such
Transactions at a rate per annum equal to the Federal Funds Purchase Rate;
provided, that if the Buyers determine not to enter into any additional
Transactions, then the Seller shall be reimbursed a pro rata portion of the fees
paid pursuant to Section 3.04, the amount of any such reimbursement shall be
based upon the number of days elapsed from the Effective Date to date of such
determination solely with respect to the amount of the Facility Fees received by
the Agent pursuant to Section 3.04.

Section 2.05 Payment of Repurchase Price, Price Differential.

(a) With respect to each Transaction entered into hereunder, the applicable
Seller hereby promises to pay in full on the related Repurchase Date the
Repurchase Price outstanding in respect of such Transaction and the Sellers
hereby promise, jointly and severally, to pay in full on the Termination Date
the aggregate Repurchase Price of all Transactions then outstanding.

(b) Each Seller hereby promises, to pay to the Agent for the account of the
Buyers, Price Differential on all Transactions entered into hereunder.
Notwithstanding the foregoing, each Seller hereby promises to pay to the Agent
for the account of the Buyers interest at the applicable Post-Default Rate on
any Repurchase Price and on any other amount payable by the Seller hereunder
that shall not be paid in full when due (whether at stated maturity, by
acceleration or by mandatory prepayment or otherwise) for the period from and
including the due date thereof to but excluding the date the same is paid in
full. Accrued Price Differential for each Transaction shall be payable monthly
on the first (1st) Business Day of each month and for the last month of the
Repurchase Agreement on the first (1st) Business Day of such last month and on
the Termination Date; Interest payable at the Post-Default Rate shall accrue
daily and shall be payable upon such accrual.

(c) So long as no Default or Event of Default has occurred and is continuing, a
Seller may repurchase one or more Purchased Loans that are subject to any
Transaction outstanding hereunder on any Business Day provided that notice of
repurchase is given to the Agent no later than 11:00 a.m., New York City time,
on such Business Day.

(d) It is understood and agreed that, unless and until an Event of Default shall
have occurred and be continuing, the applicable Seller shall be entitled to the
proceeds of the Purchased Loans subject to Transactions outstanding hereunder.
At any time while an Event of Default has occurred and is continuing, upon
notice from the Agent at the direction of the Buyers, the Sellers shall promptly
deliver to the Agent all proceeds of the Purchased Loans.

(e) It is understood and agreed that, unless an Event of Default shall have
occurred and be continuing, all right, title and interest in a Purchased Loan
shall automatically pass to the applicable Seller upon payment in full of the
Repurchase Price for such Purchased Loan.

Section 2.06 Margin Maintenance; Buyer Downgrade.

(a) If at any time the aggregate Repurchase Price of all Transactions then
outstanding hereunder exceeds the aggregate Recognized Value of all Purchased
Loans subject to such Transactions (a “Margin Deficiency”), as determined by the
Agent and notified to the Sellers on any Business Day, the Sellers shall no
later than one (1) Business Day after receipt of such notice, either make a
payment to the Agent, for the account of the Buyers, in respect of the aggregate
Repurchase Price or transfer to the Agent, for the benefit of the Buyers,
additional Eligible Mortgage Loans that are in all respects acceptable to the
Agent in its sole discretion (which additional Eligible Purchased Loans shall be
deemed to be Purchased Loans under the Repurchase Documents) such that after
giving effect to such payment or transfer no Margin Deficiency shall then exist.

(b) If at any time the aggregate Repurchase Price of all Transactions then
outstanding hereunder exceeds the Maximum Amount, the Sellers shall at such time
make a payment to the Agent, for the account of the Buyers, in respect of the
aggregate Repurchase Price such that, after giving effect to such payment, the
aggregate Repurchase Price of all Transactions then outstanding hereunder shall
not exceed the Maximum Amount.

(c) If at any time a Buyer Downgrade shall have occurred, the Sellers shall
repay all amounts owing to the Buyers under this Repurchase Agreement and the
other Repurchase Documents within ninety (90) days following receipt of notice
of such downgrade and request for repayment.

Section 2.07 Takeout Commitments.

With respect to each Purchased Loan subject to a Takeout Commitment, the
applicable Seller shall instruct the related Takeout Investor to remit directly
to the Agent at the account designated in Section 3.01 hereof no later than 4:00
p.m., New York City time, on a Business Day all Takeout Proceeds in an amount
equal to the Repurchase Price for such Purchased Loan. Simultaneously, the
applicable Seller shall deliver to the Agent via facsimile or electronic mail a
purchase advice (the “Purchase Advice”) and shall indicate on such Purchase
Advice the Purchase Loan identification number that identified the applicable
Eligible Mortgage Loan when it was purchased by the Buyers hereunder. The
Takeout Proceeds shall be applied to reduce the Repurchase Price of the
Purchased Loans identified in the Purchase Advice. Upon receipt by the Agent of
payment in full of the Repurchase Price in respect of such Purchased Loan, the
Agent shall release and remit to the Seller the amount of any Takeout Proceeds
in excess of the Repurchase Price (the “Remittance Amount”); provided, that,
both immediately before and after giving effect to such release and remittance,
(i) there is no Default or Event of Default under this Repurchase Agreement or
any other Repurchase Document and (ii) there is no Margin Deficiency. To the
extent that a Margin Deficiency exists or would be created by the release of the
Remittance Amount or an Event of Default has occurred and is continuing, the
Agent shall be entitled to retain, for the benefit of the Buyers, the Remittance
Amount, and the Sellers thereupon shall have no further rights, title, or
interest in and to such Remittance Amount. In the event that the Purchase Advice
indicates that some of the proceeds forwarded to the Agent do not belong to the
Buyers or the Sellers (such amount, the “Excess Proceeds”), then (i) the Sellers
shall provide the Agent with a Takeout Proceeds Identification Letter, and
(ii) upon confirmation by the Agent that the information set forth in the
Purchase Advice matches the information that the Agent has in its possession
with respect to the Purchased Loan(s), the Agent shall promptly remit by wire
transfer the Excess Proceeds in accordance with the Sellers’ instructions. If
funds are received before 4:00 p.m., New York City time on a Business Day, but
either (A) no Purchase Advice is received or (B) such funds are not properly
identified on the related Purchase Advice (a “Purchase Advice Deficiency”), then
such funds shall be retained by the Agent, for the benefit of the Buyers, and
the Transactions made in respect of the related Purchased Loans shall continue
to accrue Price Differential under this Repurchase Agreement, until such
Purchase Advice Deficiency is remedied, and the Purchased Loan subject to such
Purchase Advice shall not be released until such Purchase Advice Deficiency is
remedied. In no event shall such Purchase Advice be back-dated to the date of
its issuance. Neither the Agent nor any Buyer shall be liable to the Sellers or
any other Person to the extent that the Agent or such Buyer follows instructions
given to it by the Sellers in a Takeout Proceeds Identification Letter.

Section 2.08 Extension of Termination Date.

At the request of the Sellers made at least thirty (30) days, but in no event
earlier than ninety (90) days, prior to the then current Termination Date, the
Agent may, at the direction of the Buyers, extend the Termination Date for a
period to be requested by the Sellers and approved by the Buyers in their sole
discretion by giving written notice of such extension to the Sellers no later
than twenty (20) days, but in no event earlier than thirty (30) days, prior to
the then current Termination Date. Any failure by the Agent to deliver such
notice of extension shall be deemed to be the Buyers’ determination not to
extend the then current Termination Date.

ARTICLE III

PAYMENTS; COMPUTATIONS; ETC.

Section 3.01 Payments.

(a) Except to the extent otherwise provided herein, all payments of Repurchase
Price, including Price Differential and other amounts to be paid by any Seller
under this Repurchase Agreement, shall be made in Dollars, in immediately
available funds, without deduction, set-off or counterclaim, to the Agent at the
following account maintained by the Agent for the account of the Buyers:
Citibank, N.A., Account No. 40615114, ABA No. 021-000-089, Attn: Whole Loans;
Ref. Loan Operations, not later than 1:00 p.m., New York City time, on the date
on which such payment shall become due (and each such payment made after such
time on such due date shall be deemed to have been made on the next succeeding
Business Day). Each Seller acknowledges that it has no rights of withdrawal from
the foregoing account. The Agent shall promptly provide to the Buyers (via
facsimile or other transmission) the amount of such payment to be distributed to
the Buyers along with a summary of all Purchased Loans then subject to
Transactions outstanding hereunder (after giving effect to such payment);
provided that if no Default or Event of Default has occurred and is then
continuing, so long as, and to the extent that, after giving effect to such
payment, the Repurchase Price of Purchased Loans relating to outstanding
Transactions is greater than the Commitment of MSB, then 100% of such payment
shall be made by the Agent to MSMCI.

(b) Each purchase of Purchased Mortgage Loans by the Buyers from a Seller
hereunder, each payment by a Seller on account of any fees hereunder and any
reduction of the Commitments shall be applied by the Agent pro rata according to
the Commitment Percentages of the Buyers. Each payment (including each
prepayment) by a Seller in respect of a Transaction shall be applied by the
Agent, prior to a Default or an Event of Default, pro rata according to the
Commitment Percentages of the Buyers, and during the continuance of a Default or
an Event of Default, pro rata according to the respective aggregate outstanding
amount of unpaid Repurchase Price owing to each Buyer.

(c) Except to the extent otherwise expressly provided herein, if the due date of
any payment under this Repurchase Agreement would otherwise fall on a day that
is not a Business Day, such date shall be extended to the next succeeding
Business Day, and Price Differential shall accrue with respect to any amount of
any Purchase Price so extended for the period of such extension.

Section 3.02 Computations. Price Differential on the Transactions shall be
computed on the basis of a 360-day year for the actual number of days elapsed
(including the first day but excluding the last day) occurring in the period for
which payable.

Section 3.03 Requirements of Law.

(a) If any Requirement of Law (other than with respect to any amendment made to
any Buyer’s certificate of incorporation and by-laws or other organizational or
governing documents) or any change in the interpretation or application thereof
or compliance by any Buyer with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:

(i) shall subject such Buyer to any tax of any kind whatsoever with respect to
this Repurchase Agreement, or any Transaction entered into by it (excluding
taxes on such Buyer’s net income or franchise taxes) or change the basis of
taxation of payments to such Buyer in respect thereof;

(ii) shall impose, modify or hold applicable to any Transaction any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans,
Transactions or other extensions of credit by, or any other acquisition of funds
by, any office of such Buyer which is not otherwise included in the
determination of the Eurodollar Rate hereunder; or

(iii) shall impose on such Buyer any other condition;

and the result of any of the foregoing is to increase the cost to such Buyer, by
an amount which such Buyer deems to be material, of making, participating in,
continuing or maintaining any Transaction or to reduce any amount due or owing
hereunder in respect thereof, then, in any such case, the applicable Seller
shall promptly pay such Buyer such additional amount or amounts as will
compensate such Buyer for such increased cost or reduced amount receivable.

(b) If such Buyer shall have determined that the adoption of or any change in
any Requirement of Law applicable to such Buyer (other than with respect to any
amendment made to such Buyer’s certificate of incorporation and by-laws or other
organizational or governing documents) regarding capital adequacy or in the
interpretation or application thereof or compliance by such Buyer or any
corporation controlling such Buyer with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Buyer’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Buyer
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Buyer’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Buyer to
be material, then from time to time, each Seller shall either (i) promptly pay
to such Buyer such additional amount or amounts as will compensate such Buyer
for such reduction or (ii) the Sellers at their sole option and discretion,
prepay all Transactions as may be outstanding and terminate this Repurchase
Agreement. If the Sellers prepay all outstanding Transactions and terminate this
Repurchase Agreement as provided in (ii) of the prior sentence, then the Sellers
shall be reimbursed a pro rata portion of the fees paid pursuant to
Section 3.04, the amount of any such reimbursement shall be based upon the
number of days elapsed from the Effective Date to date of such determination
solely with respect to the amount of the Facility Fee received by the Agent
pursuant to Section 3.04.

(c) If any Buyer becomes entitled to claim any additional amounts pursuant to
this Article, it shall promptly notify the Sellers (with a copy to the Agent) of
the event by reason of which it has become so entitled. A certificate as to any
additional amounts payable pursuant to this Section submitted by such Buyer to
the Sellers shall be conclusive in the absence of manifest error.

Section 3.04 Facility Fee. The Sellers agree to pay a structuring fee (a
“Facility Fee”) on or before February 28, 2006, such payment to be made in
Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to the account of the Agent set forth in Section 3.01(a) hereof,
as follows: (a) a fee of 0.05% (5 basis points) on $1 billion of the Maximum
Amount for the account of MSMCI, or $500,000, and (b) a fee of 0.10% (10 basis
points) on $2 billion of the Maximum Amount (75% for the account of MSMCI, or
$1,500,000, and 25% for the account of MSB, or $500,000). In the event of a
Buyer Downgrade and the Agent shall have notified the Sellers pursuant to
Section 2.06(a) of this Repurchase Agreement that the Sellers are required to
repurchase all Purchased Loans within ninety (90) days following receipt of such
notice, the Borrowers shall be reimbursed a pro rata portion of such fees, but
only to the extent actually paid, or if such fees have not yet been paid, the
amount of such fee that is payable on February 28, 2006 shall be reduced pro
rata, such reduction to apply to the period from the date of such notification
to the Termination Date (as in effect on the date hereof).

ARTICLE IV

PURCHASED ITEMS.

Section 4.01 Purchased Items; Security Interest.

(a) Pursuant to the Custodial Agreement, the Custodian shall hold the Mortgage
Loan Documents as exclusive bailee agent and securities intermediary (within the
meaning of Article 8 of the Uniform Commercial Code) on behalf of the Agent for
the benefit of the Buyers pursuant to terms of the Custodial Agreement and shall
deliver to the Agent the Trust Receipts, each to the effect that it has reviewed
such Mortgage Loan Documents in the manner and to the extent required by the
Custodial Agreement and identifying any deficiencies in such Mortgage Loan
Documents as so reviewed.

(b) The Sellers, the Buyers and the Agent intend that the Transactions hereunder
be sales to the Buyers of the Purchased Items and not loans from the Buyers to
the applicable Seller secured by the Purchased Items. However, in order to
preserve the Buyers’ rights under this Repurchase Agreement in the event that a
court or other forum re-characterizes the Transactions hereunder as loans and as
security for the performance by a Seller of all of such Seller’s obligations to
the Buyers under the Repurchase Documents and the Transactions entered into
hereunder, or in the event that a transfer of a Purchased Item is otherwise
ineffective to effect an outright transfer of such Purchased Item to the Buyers,
each Seller hereby assigns, pledges and grants a security interest in all of its
right, title and interest in, to and under the Purchased Items to the Agent, for
the benefit of the Buyers, to secure the payment of the Repurchase Price and
Price Differential on all Transactions to which it is a party and all other
amounts owing by it to the Buyers hereunder, including, without limitation,
amounts owing pursuant to Section 11.03, and under the other Repurchase
Documents (collectively, the “Repurchase Obligations”). Each Seller agrees to
mark its computer records and tapes to evidence the interests granted to the
Agent for the benefit of the Buyers hereunder.

(c) All of each Seller’s right, title and interest in, to and under each of the
following items of property, whether now owned or hereafter acquired, now
existing or hereafter created and wherever located, is hereinafter referred to
as the “Purchased Items”:

(i) all Purchased Loans;

(ii) all Mortgage Loan Documents, including without limitation all promissory
notes and any other collateral pledged to secure, or otherwise relating to, such
Purchased Loans, together with all files, documents, instruments, surveys,
certificates, correspondence, appraisals, computer programs (subject to any
restrictions on transfer under any related licensing agreement), computer
storage media, accounting records and other books and records relating thereto,
including electronic records;

(iii) all mortgage guaranties and insurance (issued by governmental agencies or
otherwise) and any mortgage insurance certificate or other document evidencing
such mortgage guaranties or insurance relating to any Purchased Loan and all
claims and payments thereunder;

(iv) all other insurance policies and insurance proceeds relating to any
Purchased Loan or the related Mortgaged Property;

(v) all Takeout Commitments, if any, now existing or hereafter arising, covering
any part of the foregoing Purchased Items, all rights to deliver such Purchased
Loans to Takeout Investors or to permanent investors and other purchasers
pursuant thereto and all proceeds resulting from the disposition of such
Purchased Items pursuant thereto, including the Sellers’ right and entitlement
to receive the entire Takeout Price specified in each Takeout Commitment;

(vi) all “general intangibles”, “accounts,” “instruments”, “investment
property”, “deposit accounts” and “chattel paper” as defined in the Uniform
Commercial Code relating to or constituting any and all of the foregoing; and

(vii) any and all replacements, substitutions, distributions on or proceeds of
any and all of the foregoing.

(d) Without limiting Section 4.01(c) hereto, to secure payment of the Repurchase
Obligations and any other MS Obligations owing to each Buyers, each Seller
hereby grants to the Agent, for the benefit of the Buyers, a security interest
in all of such Seller’s right, title and interest in, to and under each of the
following items of property, whether now owned or hereafter acquired, now
existing or hereafter created and wherever located, hereinafter referred to as
the “Collateral”:

(i) the Controlled Accounts and all monies from time to time on deposit in the
Controlled Accounts;

(ii) all Servicing Agreements and Servicing Records relating to the Purchased
Loans;

(iii) all Interest Rate Protection Agreements, relating to any and all of the
foregoing;

(iv) the Purchased Items;

(v) all “general intangibles”, “accounts,” “instruments”, “investment property”,
and “chattel paper” as defined in the Uniform Commercial Code relating to or
constituting any and all of the foregoing; and

(vi) any and all replacements, substitutions, distributions on, income relating
to or proceeds of any and all of the foregoing.

Section 4.02 Further Documentation. At any time and from time to time, upon the
written request of the Agent, and at the sole expense of the Sellers, the
Sellers will promptly and duly execute and deliver, or will promptly cause to be
executed and delivered, such further instruments and documents and take such
further action as the Agent for the benefit of the Buyers may reasonably request
for the purpose of obtaining or preserving the full benefits of this Repurchase
Agreement and of the rights and powers herein granted, including, without
limitation, the filing of any financing or continuation statements under the
Uniform Commercial Code in effect in any applicable jurisdiction with respect to
the Liens created hereby. Each Seller also hereby authorizes the Agent, for the
benefit of the Buyers to file any such financing or continuation statement
without the signature of any Seller to the extent permitted by applicable law.

Section 4.03 Changes in Locations, Names, etc. No Sellers shall (i) change the
location of its chief executive office/chief place of business from that
specified in Article VI hereof, (ii) change its name, identity or corporate
structure (or the equivalent), or change the location where it maintains its
records with respect to the Purchased Items or (iii) reincorporate or reorganize
under the laws of another jurisdiction unless it shall have given the Agent at
least thirty (30) days prior written notice thereof and shall have delivered to
the Agent all Uniform Commercial Code financing statements and amendments
thereto as the Agent shall request and taken all other actions deemed necessary
by the Agent to continue its perfected status in the Purchased Items with the
same or better priority. Each Seller’s federal tax identification number and its
organizational identification number is as set forth on Schedule 5 hereto. The
Sellers will promptly notify the Agent of any change in any such identification
number.

Section 4.04 Agent’s Appointment as Attorney-in-Fact.

(a) Each Seller hereby irrevocably constitutes and appoints the Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Seller and in the name of such Seller or in its own name, from
time to time in the Agent’s discretion, for the purpose of carrying out the
terms of this Repurchase Agreement, to take any and all appropriate action and
to execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Repurchase Agreement, and, without
limiting the generality of the foregoing, such Seller hereby gives the Agent the
power and right, on behalf of such Seller, without assent by, but with notice to
such Seller, if an Event of Default shall have occurred and be continuing, to do
the following:

(i) in the name of such Seller or its own name, or otherwise, to take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any mortgage insurance or
payable on or on account of any other Purchased Items and to file any claim or
to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Agent for the purpose of collecting any and
all such moneys due under any such mortgage insurance or with respect to any
other Purchased Items whenever payable;

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Purchased Items; and

(iii) (A) to direct any party liable for any payment under any Purchased Items
to make payment of any and all moneys due or to become due thereunder directly
to the Agent or as the Agent shall direct; (B) to ask or demand for, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Purchased
Items; (C) to sign and endorse any invoices, assignments, verifications, notices
and other documents in connection with any of the Purchased Items; (D) to
commence and prosecute any suits, actions or proceedings at law or in equity in
any court of competent jurisdiction to collect the Purchased Items or any
portion thereof and to enforce any other right in respect of any Purchased
Items; (E) to defend any suit, action or proceeding brought against such Seller
with respect to any Purchased Items; (F) to settle, compromise or adjust any
suit, action or proceeding described in clause (E) above and, in connection
therewith, to give such discharges or releases as the Agent may deem
appropriate; and (G) generally, to sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any of the Purchased Items as fully and
completely as though the Agent were the absolute owner thereof for all purposes,
and to do, at the Agent’s option and such Seller’s expense, at any time, and
from time to time, all acts and things which the Agent deems necessary to
protect, preserve or realize upon the Purchased Items and the Agent’s Liens
thereon and to effect the intent of this Repurchase Agreement, all as fully and
effectively as such Seller might do.

Each Seller hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

(b) Each Seller also authorizes the Agent, at any time and from time to time,
(i) to execute, in connection with any sale provided for in Article IX hereof,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Purchased Items and (ii) to file any initial financing
statements, amendments thereto and continuation statements with or without the
signature of any Seller as authorized by applicable law, as applicable to all or
any part of the Purchased Items.

(c) The powers conferred on the Agent pursuant to this Section 4.04 are solely
to protect the interests of the Agent, for the benefit of the Buyers, in the
Purchased Items and shall not impose any duty upon the Agent to exercise any
such powers. The Agent shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers, and neither the Agent, the
Buyers nor any of their officers, directors, or employees shall be responsible
to the Sellers for any act or failure to act hereunder, except for its own gross
negligence, bad faith or willful misconduct.

Section 4.05 Performance by Buyers or Agent of Sellers’ Repurchase Obligations.
If any Seller fails to perform or comply with any of its agreements contained in
the Repurchase Documents (except with respect to the payment of any amounts,
whether in respect of any Purchase Price, Price Differential or otherwise, owing
to any Buyer under this Repurchase Agreement or any other Repurchase Document)
and any Buyer or the Agent on behalf of the Buyers, itself performs or complies,
or otherwise causes performance or compliance, with such agreement, the expenses
incurred in connection with such performance or compliance, together with
interest thereon at a rate per annum equal to the Post-Default Rate, shall be
payable by the Sellers to such Buyer on demand and shall constitute Repurchase
Obligations.

Section 4.06 Proceeds. If an Event of Default shall occur and be continuing,
(a) all proceeds of Purchased Items received by any Seller consisting of cash,
checks and other near-cash items shall be held by such Seller in trust for the
Agent for the benefit of the Buyers, segregated from other funds of such Seller,
and shall forthwith upon receipt by such Seller be turned over to the Agent in
the exact form received by such Seller (duly endorsed by such Seller to the
Agent, if required) and (b) any and all such proceeds received by the Agent
(whether from such Seller or otherwise) may, in the sole discretion and at the
direction of the Buyers, be held by the Agent as collateral security for, and/or
then or at any time thereafter may be applied by the Agent against, the
Repurchase Obligations (whether matured or unmatured), such application to be in
such order as the Agent shall elect. Any balance of such proceeds remaining
after the Repurchase Obligations shall have been paid in full and this
Repurchase Agreement shall have been terminated shall be paid over to the
applicable Seller or to whomsoever may be lawfully entitled to receive the same.
For purposes hereof, proceeds shall include, but not be limited to, all
principal and interest payments, all prepayments and payoffs, insurance claims,
condemnation awards, sale proceeds, real estate owned rents and any other income
and all other amounts received with respect to the Purchased Items.

Section 4.07 Limitation on Duties Regarding Preservation of Purchased Items. The
Agent’s duty with respect to the custody, safekeeping and physical preservation
of the Purchased Items and the Collateral in its possession, under Section 9-207
of the Uniform Commercial Code or otherwise, shall be to deal with it in the
same manner as the Agent deals with similar property for its own account.
Neither the Agent nor any Buyer nor any of their respective directors, officers
or employees shall be liable for failure to demand, collect or realize upon all
or any part of the Purchased Items or the Collateral or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any
Purchased Items or the Collateral upon the request of the Sellers or otherwise.

Section 4.08 Powers Coupled with an Interest. All authorizations and agencies
herein contained with respect to the Purchased Items and the Collateral are
irrevocable and are powers coupled with an interest.

Section 4.09 Release of Security Interest. Upon termination of this Repurchase
Agreement and payment to the Buyers of all Repurchase Obligations and the
performance of all obligations under the Transactions and the Repurchase
Documents, the Buyers shall reconvey all Purchased Items to the related Seller
and release its security interest in any remaining Purchased Items and shall
release its security interest in any Collateral.

ARTICLE V

CONDITIONS PRECEDENT.

Section 5.01 Conditions to Effective Date. The obligation of the Agent, on
behalf of the Buyers, to enter into the initial Transaction hereunder is subject
to the satisfaction, immediately prior to or concurrently with the making of
such Transaction, of the conditions precedent set forth below, which shall be
satisfied upon receipt by the Agent, on behalf of the Buyers, of the following
items, each in form and substance reasonably satisfactory to the Agent and its
counsel:

(a) Repurchase Documents.

(i) Repurchase Agreement. This Repurchase Agreement, executed and delivered by a
duly authorized officer of each of each Seller.

(ii) Custodial Agreement. The Custodial Agreement executed and delivered by a
duly authorized officer of each of the Sellers and the Custodian.

(iii) Control Agreement. A Control Agreement, substantially in the form of
Exhibit J hereto, executed and delivered by a duly authorized officer of each of
the parties thereto.

(iv) New Century Guaranty. The New Century Guaranty, executed and delivered by a
duly authorized officer of the Guarantor.

(v) Organizational Documents. A good standing certificate and certified copies
of the charter and by-laws (or equivalent documents) of each Seller and of all
corporate or other authority for each Seller with respect to the execution,
delivery and performance of the Repurchase Documents, and each other document to
be delivered by each Seller from time to time in connection herewith (and the
Buyers may conclusively rely on such certificate until the Agent receives notice
in writing from the applicable Seller to the contrary).

(vi) Trust Receipt and Mortgage Loan Schedule and Exception Report. A Trust
Receipt, substantially in the form of Annex 2 of the Custodial Agreement, dated
the Effective Date, from the Custodian, duly completed, with a Mortgage Loan
Schedule and Exception Report attached thereto.

(vii) Servicing Agreement(s). Each Servicing Agreement, if any, certified as a
true, correct and complete copy of the original, together with a fully executed
Servicer Notice and, if the Servicer is an Affiliate of a Seller, a letter from
such Servicer consenting to termination of the applicable Servicing Agreement,
without charge, upon the occurrence of any Default or Event of Default.

(viii) Legal Opinions. Legal opinions of counsel to the Sellers, substantially
in the forms attached hereto as Exhibits B-1 and B-2;

(ix) Financial Statements. The financial statements referenced in Section 6.02.

(x) Underwriting Guidelines. A certified copy of the Underwriting Guidelines.

(xi) Consents, Licenses, Approvals, etc. Copies certified by the Sellers of all
consents, licenses and approvals, if any, required in connection with the
execution, delivery and performance by the Sellers of, and the validity and
enforceability of, the Repurchase Documents, which consents, licenses and
approvals shall be in full force and effect.

(xii) Payoff Letters. Payoff letters from the existing lenders to the Sellers,
in form and substance satisfactory to the Agent.

(xiii) Other Documents. Such other documents as the Agent or the Buyers may
reasonably request.

(b) Lien Searches and Actions to Perfect Liens. The Agent shall have received
the results of a recent search conducted by a Person satisfactory to the Agent
with respect to any liens which may have been filed against any of the Purchased
Items, and the results of such search shall be satisfactory to the Agent. The
Sellers shall have taken all such action as the Agent shall deem necessary or
advisable (including, without limitation, the authorization and execution of
Uniform Commercial Code financing, continuation or amendment statements) to
perfect, continue or otherwise ensure perfection of the security interests
granted in favor of the Agent under the Repurchase Documents.

Section 5.02 Initial and Subsequent Transactions. The entering into by the Agent
on behalf of the Buyers of each Transaction (including the initial Transaction)
on any Business Day is subject to the satisfaction of the following further
conditions precedent, both immediately prior to the entering into such
Transaction and also with respect to clauses (a), (b) and (c) below, after
giving effect thereto:

(a) No Default. No Default or Event of Default shall have occurred and be
continuing.

(b) Representations and Warranties. Both immediately prior to the entering into
of such Transaction and also after giving effect thereto, the representations
and warranties made by the Sellers in Article VI and Schedule 1 hereof, and
elsewhere in each of the Repurchase Documents, shall be true, correct and
complete in all material respects on and as of the related Purchase Date (in the
case of the representations and warranties in Section 6.10 and Schedule 1,
solely with respect to Purchased Loans subject to outstanding Transactions with
the same force and effect as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date). The Agent shall have received an
officer’s certificate signed by a Responsible Officer of each Seller certifying
as to the truth, accuracy and completeness of the above, which certificate shall
specifically include a statement that each Seller is in compliance with all
governmental licenses and authorizations, statutory and regulatory requirements,
and is qualified to do business and in good standing in all required
jurisdictions.

(c) Margin Maintenance. Both immediately prior to the entering into of such
Transaction and also after giving effect thereto, no Margin Deficiency shall
exist.

(d) Due Diligence. Subject to the Agent’s right to perform one or more Due
Diligence Reviews pursuant to Section 11.15 hereof, the Agent shall have
completed its due diligence review of the Mortgage Loan Documents for each
Transaction and such other documents, records, agreements, instruments,
mortgaged properties or information relating to such Purchased Loans as the
Agent in its sole discretion deems appropriate to review and such review shall
be satisfactory to the Agent in its sole discretion.

(e) Trust Receipt. A Trust Receipt, substantially in the form of Annex 2 of the
Custodial Agreement, dated the Effective Date, from the Custodian, duly
completed.

(f) Mortgage Loan Schedule and Exception Report. The Agent shall have received
from the Custodian a Mortgage Loan Schedule and Exception Report with Exceptions
as are acceptable to the Agent in its sole discretion in respect of Eligible
Mortgage Loans to be purchased hereunder on such Business Day.

(g) Release Letter. If applicable, the Agent shall have received from the
applicable Seller a Warehouse Lender’s Release Letter substantially in the form
of Exhibit D-2 hereto (or such other form acceptable to the Agent) or a Seller’s
Release Letter substantially in the form of Exhibit D-1 hereto (or such other
form acceptable to the Agent) covering each Eligible Mortgage Loan which is
subject to a loan agreement, that is to be sold to the Buyers hereunder.

(h) Fees and Expenses. The Agent and the Buyers shall have received all fees and
expenses of counsel as contemplated by Section 11.03, which amount, at the
Agent’s or such Buyer’s option, may be netted from the amount of the Purchase
Price to be paid to the Seller in connection with any Transaction entered into
under this Repurchase Agreement.

(i) No Market Events. None of the following shall have occurred and/or be
continuing:

(i) an event or events shall have occurred resulting in the effective absence of
a “repo market” or comparable “lending market” for financing debt obligations
secured by mortgage loans or securities or an event or events shall have
occurred resulting in any Buyer not being able to finance any Eligible Mortgage
Loans through the “repo market” or “lending market” with traditional
counterparties at rates which would have been reasonable prior to the occurrence
of such event or events;

(ii) an event or events shall have occurred resulting in the effective absence
of a “securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in any Buyer not being able to sell
securities backed by mortgage loans at prices which would have been reasonable
prior to such event or events; or

(iii) there shall have occurred a material adverse change in the financial
condition of any Buyer which affects (or can reasonably be expected to affect)
materially and adversely the ability of such Buyer to fund its obligations under
this Repurchase Agreement;

provided, however, that if any such events shall have occurred or be continuing
and any Buyer shall have determined, in its sole discretion, to not enter into
any additional Transactions, then the Sellers shall be reimbursed a pro rata
portion of the fees actually paid pursuant to Section 3.04.

(j) No Buyer Downgrade. No Buyer Downgrade shall have occurred.

(k) Filings, Registrations, Recordings. Any documents (including, without
limitation, financing statements) required to be filed, registered or recorded
in order to create, in favor of the Agent, for the benefit of the Buyers, a
perfected, first-priority security interest in the Purchased Items, subject to
no Liens other than those created hereunder, shall have been properly prepared
and executed for filing (including the applicable county(ies) if the Agent
determines such filings are necessary in its sole discretion), registration or
recording in each office in each jurisdiction in which such filings,
registrations and recordations are required to perfect such first-priority
security interest; provided, that assignments of the Mortgages securing or
related to the Purchased Loans shall not be required to be recorded prior to the
occurrence of an Event of Default.

(l) Discretionary Mortgage Loans. At least three (3) Business Days prior to a
Purchase Date, the Sellers shall have provided to the Agent a certification as
to the reason why a Discretionary Mortgage Loan has not been previously disposed
of by the Sellers and the Agent shall have approved of the inclusion of such
Discretionary Mortgage Loan in the Mortgage Loan Schedule and Exception Report
to be purchased hereunder on such Purchase Date.

(m) No Adverse Litigation. Neither the Agent nor any Buyer shall have determined
in good faith that there is any action, proceeding or investigation by or before
any Governmental Authority affecting any of the Sellers, or any of their
Affiliates or Property (including, without limitation, any Purchased Loan) which
is reasonably likely to be adversely determined and which, in the good faith
judgment of the Agent or the Buyers, as the case may be, if decided adversely,
would have a reasonable likelihood of having a Material Adverse Effect.

Each request for a Transaction by a Seller hereunder shall constitute a
certification by the Sellers that all of the conditions set forth in this
Article V (other than Sections 5.02(h)-(j) have been satisfied (both as of the
date of such notice, request or confirmation and as of the Purchase Date).

Section 5.03 Wet-Ink Transactions. The funding of each Wet-Ink Transaction on
any Business Day is subject to the following further conditions precedent:

(a) Wet-Ink Aged Report. The Agent shall have received from the Custodian a
Wet-Ink Aged Report in form and substance satisfactory to the Agent; and

(b) Wet Aging. A Margin Deficiency shall not have occurred and be continuing
with respect to any Nine-Day Aged Wet-Ink Mortgage Loans.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES.

Each Seller represents and warrants to the Agent and the Buyers that throughout
the term of this Repurchase Agreement:

Section 6.01 Existence. Each Seller (a) is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite corporate or other power, and has all
governmental licenses, authorizations, consents and approvals necessary to own
its assets and carry on its business as now being or as proposed to be
conducted, except where the lack of such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Material Adverse Effect, and
(c) is qualified to do business and is in good standing in all other
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary, except where failure so to qualify would not be
reasonably likely (either individually or in the aggregate) to have a Material
Adverse Effect.

Section 6.02 Financial Condition. Each of the Sellers and the Guarantor has
heretofore furnished to the Agent a copy of (i) its consolidated balance sheet
and the consolidated balance sheets of its consolidated Subsidiaries for the
fiscal year of the Sellers ended December 31, 2004 and the related consolidated
statements of income and retained earnings and of cash flows for the Sellers,
the Guarantor and their consolidated Subsidiaries for such fiscal year, setting
forth in each case in comparative form the figures for the previous year, with
the opinion thereon of KPMG, LLC and (ii) its consolidated balance sheet and the
consolidated balance sheets of its consolidated Subsidiaries for the three most
recently ended quarterly fiscal periods of the Sellers and the related
consolidated statements of income and retained earnings and of cash flows for
the Sellers, the Guarantor and their consolidated Subsidiaries for such
quarterly fiscal periods, setting forth in each case in comparative form the
figures for the previous year. All such financial statements fairly present, in
all material respects, the consolidated financial condition of the Sellers, the
Guarantor and their Subsidiaries and the consolidated results of their
operations as at such dates and for such fiscal periods, all in accordance with
GAAP applied on a consistent basis. Since the date of the most recently
delivered financials, there has been no material adverse change in the
consolidated business, operations or financial condition of the Sellers, the
Guarantor and their consolidated Subsidiaries taken as a whole from that set
forth in said financial statements.

Section 6.03 Litigation. Except as otherwise disclosed to the Agent in writing
prior to the date of this Repurchase Agreement, there is no action, proceeding
or investigation by or before any Governmental Authority affecting any of the
Sellers, or any of their Affiliates or Property (including, without limitation,
any Purchased Loan purchased by the Agent for the benefit of the Buyers
hereunder), which is reasonably likely to be adversely determined and which, if
decided adversely, would have a reasonable likelihood of having a Material
Adverse Effect.

Section 6.04 No Breach. Neither (a) the execution and delivery of the Repurchase
Documents nor (b) the consummation of the transactions therein contemplated in
compliance with the terms and provisions thereof will conflict with or result in
a breach of the charter or by-laws of any Seller, or any applicable law
(including, without limitation, Prescribed Laws), rule or regulation, or any
order, writ, injunction or decree of any Governmental Authority, or any
Servicing Agreement or other material agreement or instrument to which any
Seller or any of its Affiliates is a party or by which any of them or any of
their Property is bound or to which any of them is subject, or constitute a
default under any such material agreement or instrument or result in the
creation or imposition of any Lien (except for the Liens created pursuant to
this Repurchase Agreement) upon any Property of any Seller or any of its
Subsidiaries pursuant to the terms of any such agreement or instrument.

Section 6.05 Action. Each Seller has all necessary corporate or other power,
authority and legal right to execute, deliver and perform its obligations under
each of the Repurchase Documents; the execution, delivery and performance by
each Seller of each of the Repurchase Documents have been duly authorized by all
necessary corporate or other action on its part; and each Repurchase Document
has been duly and validly executed and delivered by each Seller and constitutes
a legal, valid and binding obligation of such Seller, enforceable against such
Seller in accordance with its terms.

Section 6.06 Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority or any securities
exchange are necessary for the execution, delivery or performance by each Seller
of the Repurchase Documents or for the legality, validity or enforceability
thereof, except for filings and recordings in respect of the Liens created
pursuant to this Repurchase Agreement.

Section 6.07 Margin Regulations. Neither the entering into any Transaction
hereunder, nor the use of the proceeds thereof, will violate or be inconsistent
with the provisions of Regulations T, U or X.

Section 6.08 Taxes. Each Seller and each of its Subsidiaries has filed all
federal income tax returns and all other material tax returns that are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by any of them, except for any such taxes as
are being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided. The charges, accruals and reserves on the books of each Seller and its
Subsidiaries in respect of taxes and other governmental charges are, in the
opinion of each Seller, adequate.

Section 6.09 Investment Company Act. No Seller nor any of its Subsidiaries is an
“investment company”, or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

Section 6.10 Purchased Items; Security.

(a) No Seller has assigned, pledged, or otherwise conveyed or encumbered any
Purchased Loan to any other Person, and immediately prior to the sale of such
Purchased Loan to the Buyers, such Seller was the sole owner of such Purchased
Loan and had good and marketable title thereto, free and clear of all Liens, in
each case except for Liens to be released simultaneously with the sale to the
Buyers hereunder and the Liens granted in favor of the Agent.

(b) The provisions of this Repurchase Agreement are intended to transfer the
Purchased Items to the Buyers pursuant to a sale, but in the event that any
Transaction is deemed to constitute a loan rather than a sale, this Repurchase
Agreement and the other Repurchase Documents are effective to create in favor of
the Agent, for the benefit of the Buyers, a valid security interest in all
right, title and interest of each Seller in, to and under the Purchased Items.

(c) Upon (i) receipt by the Custodian of each Mortgage Note, endorsed in blank
by a duly authorized officer of the Seller and (ii) the issuance by the
Custodian to the Agent of a Trust Receipt therefor, the Agent, for the benefit
of the Buyers, shall have a fully perfected first priority security interest
therein, in the Purchased Loan evidenced thereby and in the Seller’s interest in
the related Mortgaged Property, in the event that any Transaction was construed
to constitute a financing rather than a sale.

(d) Upon the filing of financing statements on Form UCC-1 naming the Agent, for
the benefit of the Buyers, as “secured party” and each Seller as “debtor” and
describing the Purchased Items as the “collateral” in the jurisdictions and
recording offices listed on Schedule 2 attached hereto, the security interests
granted hereunder in the Purchased Items will constitute a fully perfected first
priority security interest under the Uniform Commercial Code in all right, title
and interest of the Sellers in, to and under such Purchased Items which can be
perfected by filing under the Uniform Commercial Code, in the event that any
Transaction is construed to constitute a financing rather than a sale.

(e) This Repurchase Agreement and the other Repurchase Documents are effective
to create in favor of the Agent, for the benefit of the Buyers, a valid security
interest in all right, title and interest of the Sellers in, to and under the
Collateral, and upon the filing of financing statements on Form UCC-1 naming
each Seller as “debtor” and the Agent, for the benefit of the Buyers, as
“secured party” and describing the Collateral as the “collateral” in the
jurisdictions and recording offices listed on Schedule 2 attached hereto, the
security interests granted hereunder in the Collateral will constitute a fully
perfected first priority security interest under the Uniform Commercial Code in
all right, title and interest of the Sellers in, to and under such Collateral
which can be perfected by filing under the Uniform Commercial Code.

(f) This Repurchase Agreement and the other Repurchase Documents are effective
to create in favor of the Agent, for the benefit of the Buyers, a valid security
interest in all right, title and interest of the Sellers in, to and under the
Controlled Accounts, and upon the execution of the Control Agreements the
security interests granted thereunder in the Controlled Accounts will constitute
a fully perfected first priority security interest under the Uniform Commercial
Code in all right, title and interest of the Sellers in, to and under such
Controlled Accounts.

Section 6.11 Chief Executive Office/Jurisdiction of Organization. On the
Effective Date, and during the four months immediately preceding the Purchase
Date, each Seller’s chief executive office, is, and has been, located at 18400
Von Karman, Suite 1000, Irvine, California 92612. On the Purchase Date, the
jurisdiction of organization of each Seller is as set forth on Schedule 5
hereto.

Section 6.12 Location of Books and Records. The location where each Seller keeps
its books and records, including all computer tapes and records relating to the
Purchased Items and the Collateral is its chief executive office.

Section 6.13 True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of each
Seller to the Agent or the Buyers in connection with the negotiation,
preparation or delivery of this Repurchase Agreement and the other Repurchase
Documents or included herein or therein or delivered pursuant hereto or thereto,
when taken as a whole, do not contain any untrue statement of material fact or
omit to state any material fact necessary to make the statements herein or
therein, in light of the circumstances under which they were made, not
misleading. All written information furnished after the date hereof by or on
behalf of each Seller to the Agent or the Buyers in connection with this
Repurchase Agreement and the other Repurchase Documents and the transactions
contemplated hereby and thereby will be true, complete and accurate in every
material respect, or (in the case of projections) based on reasonable estimates,
on the date as of which such information is stated or certified. There is no
fact known to a Responsible Officer of any Seller, after due inquiry, that could
reasonably be expected to have a Material Adverse Effect that has not been
disclosed herein, in the other Repurchase Documents or in a report, financial
statement, exhibit, schedule, disclosure letter or other writing, furnished to
the Agent for use in connection with the transactions contemplated hereby or
thereby.

Section 6.14 [Reserved]

Section 6.15 ERISA. Each Plan to which each Seller or its Subsidiaries make
direct contributions, and, to the knowledge of each Seller, each other Plan and
each Multiemployer Plan is in compliance in all material respects with, and has
been administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other federal or state law. No event or
condition has occurred and is continuing as to which the Sellers would be under
an obligation to furnish a report to the Agent under Section 7.01(d) hereof.

Section 6.16 Subsidiaries. Schedule 3 sets forth the name of each direct or
indirect Subsidiary of each Seller and of the holders of Capital Stock of each
Seller, its form of organization, its jurisdiction of organization, the total
number of issued and outstanding shares or other interests of Capital Stock
thereof, the classes and number of issued and outstanding shares or other
interests of Capital Stock of each such class, the name of each holder of
Capital Stock thereof and the number of shares or other interests of such
Capital Stock held by each such holder and the percentage of all outstanding
shares or other interests of such class of Capital Stock held by such holders.

Section 6.17 Solvency. After giving effect to each Transaction (i) the amount of
the “present fair saleable value” of the assets of each Seller and of such
Seller and its Subsidiaries, taken as a whole, will, as of such date, exceed the
amount of all “liabilities of such Seller and of such Seller and its
Subsidiaries, taken as a whole, contingent or otherwise”, as of such date, as
such quoted terms are determined in accordance with applicable federal and state
laws governing determinations of the insolvency of debtors, (ii) the present
fair saleable value of the assets of each Seller and of such Seller and its
Subsidiaries, taken as a whole, will, as of such date, be greater than the
amount that will be required to pay the liabilities of such Seller and of such
Seller and its Subsidiaries, taken as a whole, on their respective debts as such
debts become absolute and matured, (iii) no Seller, nor any Seller and its
Subsidiaries, taken as a whole, will have, as of such date, an unreasonably
small amount of capital with which to conduct their respective businesses, and
(iv) each Seller and such Seller and its Subsidiaries, taken as a whole, will be
able to pay their respective debts as they mature. For purposes of this
Section 6.17, “debt” means “liability on a claim”, “claim” means any (x) right
to payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured, and (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

Section 6.18 Regulatory Status. No Seller is a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System or will become a “bank holding
company” or a direct or indirect subsidiary of a “bank holding company” unless
it shall have provided the Agent written notice thirty (30) days prior to such
change.

Section 6.19 Real Estate Investment Trust. No REIT Seller has engaged in any
material “prohibited transactions” as defined in Section 857(b)(6)(B)(iii) and
(C) of the Code. Each REIT Seller for its current “tax year” (as defined in the
Code) is and for all prior tax years subsequent to its election to be a real
estate investment trust has been entitled to a dividends paid deduction under
the requirements of Section 857 of the Code with respect to any dividends paid
by it with respect to each such year for which it claims a deduction in its Form
1120-REIT filed with the United States Internal Revenue Service for such year.

ARTICLE VII

COVENANTS OF THE SELLERS.

The Sellers covenant and agree with the Agent and the Buyers that, so long as
any Transaction is outstanding, and until repurchase of all Purchased
Obligations:

Section 7.01 Financial Statements. Each Seller shall deliver to the Agent:

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of the Guarantor, the consolidated balance sheets of the Guarantor
and its consolidated Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income and retained earnings and of cash
flows for the Guarantor and its consolidated Subsidiaries for such year, setting
forth in each case in comparative form the figures for the previous year,
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall not be qualified as to scope
of audit or going concern and shall state that said consolidated financial
statements fairly present the consolidated financial condition and results of
operations of the Guarantor and its consolidated Subsidiaries as at the end of,
and for, such fiscal year in accordance with GAAP, and a certificate of such
accountants stating that, in making, the examination necessary for their
opinion, they obtained no knowledge, except as specifically stated, of any
Default or Event of Default;

(b) as soon as available and in any event within 30 days after the end of each
calendar month, the unaudited consolidated balance sheets of the Guarantor and
its consolidated Subsidiaries as at the end of such month and the related
unaudited consolidated statements of income and retained earnings and of cash
flows of such Seller and its consolidated Subsidiaries for such month and the
portion of the fiscal year through the end of such month, setting forth in each
case in comparative form the figures for the previous year, accompanied by (i) a
certificate of a Responsible Officer of the Guarantor, which certificate shall
state that said consolidated financial statement fairly represents the
consolidated financial condition and results of operation of the Guarantor and
its consolidated Subsidiaries in accordance with GAAP, consistently applied, as
of the end of, and for, such month (subject to normal year-end audit
adjustments) and (ii) the Board Report.

(c) from time to time such other information regarding the financial condition,
operations, or business of each Seller or the Guarantor as the Agent may
reasonably request; and

(d) as soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer of any Seller knows, or with respect to any Plan or
Multiemployer Plan to which any Seller or any of its Subsidiaries makes direct
contributions, has reason to believe, that any of the events or conditions
specified below with respect to any Plan or Multiemployer Plan has occurred or
exists, a statement signed by a senior financial officer of any Seller setting
forth details respecting such event or condition and the action, if any, that
any Seller or its ERISA Affiliate proposes to take with respect thereto (and a
copy of any report or notice required to be filed with or given to PBGC by each
Seller or an ERISA Affiliate with respect to such event or condition):

(i) any reportable event, as defined in Section 4043(c) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event (provided, that
a failure to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA, including, without limitation, the failure to make on or
before its due date a required installment under Section 412(m) of the Code or
Section 302(e) of ERISA, shall be a reportable event regardless of the issuance
of any waivers in accordance with Section 412(d) of the Code); and any request
for a waiver under Section 412(d) of the Code for any Plan;

(ii) the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by any Seller or an ERISA Affiliate to
terminate any Plan;

(iii) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Seller or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by PBGC with respect to such Multiemployer
Plan;

(iv) the complete or partial withdrawal from a Multiemployer Plan by any Seller
or any ERISA Affiliate that results in liability under Section 4201 or 4204 of
ERISA (including the obligation to satisfy secondary liability as a result of a
purchaser default) or the receipt by any Seller or any ERISA Affiliate of notice
from a Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA;

(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against any Seller or any ERISA Affiliate to enforce Section 515 of ERISA, which
proceeding is not dismissed within thirty (30) days; and

(vi) the adoption of an amendment to any Plan that would result in the loss of
tax-exempt status of the Plan and trust of which such Plan is a part if any
Seller or an ERISA Affiliate fails to provide timely security to such Plan if
and as required by the provisions of Section 401(a)(29) of the Code or
Section 307 of ERISA.

Each Seller will furnish to the Agent, at the time it furnishes each set of
financial statements pursuant to paragraphs (a) and (b) above, a certificate of
a Responsible Officer of such Seller to the effect that, to the best of such
Responsible Officer’s knowledge, such Seller during such fiscal period or year
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Repurchase Agreement and the other
Repurchase Documents to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate (and, if any Default or Event of Default
has occurred and is continuing, describing, the same in reasonable detail and
describing the action such Seller has taken or proposes to take with respect
thereto).

Section 7.02 Litigation. The Sellers will, contemporaneous with the delivery of
each certificate furnished pursuant to Section 7.01(b) above, deliver to the
Agent a current “noteworthy litigation report”, which shall in any event include
a report of all litigation, actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are pending or
threatened) or other legal or arbitrable proceedings affecting any of the
Sellers, or any of their Affiliates or Property (including, without limitation,
any Purchased Loan sold to the Buyers hereunder), before any Governmental
Authority (collectively, “Litigation Matters”) that (i) makes a claim or claims
in an aggregate amount greater than $5,000,000, (ii) is styled as a class
action, (iii) individually or in the aggregate, if adversely determined, could
be reasonably likely to have a Material Adverse Effect or (iv) requires filing
with the Securities and Exchange Commission in accordance with the 1934 Act or
any rules thereunder. In addition, the Sellers shall promptly, and in any event
within ten (10) days after service of process on any of the Sellers or any of
their Affiliates, give to the Agent notice of any Litigation Matter that
questions or challenges the validity or enforceability of any of the Repurchase
Documents or any action to be taken in connection with the transactions
contemplated hereby.

Section 7.03 Existence, etc. Each Seller will:

(a) preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises (provided, that nothing in this
Section 7.03(a) shall prohibit any transaction expressly permitted under
Section 7.04 hereof);

(b) comply with the requirements of all applicable laws, rules, regulations and
orders of Governmental Authorities (including, without limitation, all
Prescribed Laws, all environmental laws and all laws with respect to unfair and
deceptive lending practices and Predatory Lending Practices) if failure to
comply with such requirements would be reasonably likely (either individually or
in the aggregate) to have a Material Adverse Effect;

(c) keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied;

(d) not change its jurisdiction of organization from the jurisdiction referred
to in Section 6.11, unless it shall have provided the Agent thirty (30) days’
prior written notice of such change;

(e) pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its Property prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy, the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained; and

(f) permit representatives of the Agent, during normal business hours, to
examine, copy and make extracts from its books and records, to inspect any of
its Properties, and to discuss its business and affairs with its officers, all
to the extent reasonably requested by the Agent.

Section 7.04 Prohibition of Fundamental Changes. No Seller shall enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or sell
all or substantially all of its assets; provided, that each Seller may merge or
consolidate with (a) any wholly owned subsidiary of such Seller or (b) any other
Person if such Seller is the surviving corporation and such Seller’s Net Worth
would not be affected by such merger or consolidation and provided further, that
if after giving effect thereto, no Default or Event of Default would exist
hereunder.

Section 7.05 Margin Deficiency. If at any time there exists a Margin Deficiency
the Sellers shall cure same in accordance with Section 2.06 hereof.

Section 7.06 Notices. The Sellers shall give notice to the Agent and each Buyer:

(a) promptly upon receipt of notice or knowledge of the occurrence of any
Default or Event of Default;

(b) with respect to any Purchased Loan sold to the Buyers hereunder, immediately
upon receipt of any principal payment (in full or partial) of such Purchased
Loan;

(c) with respect to any Purchased Loan sold to the Buyers hereunder, immediately
upon receipt of notice or knowledge that the underlying Mortgaged Property has
been damaged by waste, fire, earthquake or earth movement, windstorm, flood,
tornado or other casualty, or otherwise damaged so as to affect adversely the
Market Value of such Purchased Loan;

(d) promptly upon receipt of notice or knowledge of (i) any default related to
any Purchased Item, (ii) any Lien or security interest (other than security
interests created hereby or by the other Repurchase Documents) on, or claim
asserted against, any of the Purchased Item or any Collateral or (iii) any event
or change in circumstances which could reasonably be expected to have a Material
Adverse Effect; and

(e) promptly upon any material change in the market value of any or all of each
Seller’s assets.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of each Seller setting forth details of the occurrence
referred to therein and stating what action such Seller has taken or proposes to
take with respect thereto.

Section 7.07 Reports. The Sellers shall provide the Agent with a quarterly
report, which report shall include, among other items, (a) a summary of each
Seller’s delinquency and loss experience with respect to mortgage loans serviced
by any Seller, any Servicer or any designee of either, plus any such additional
reports as the Agent may reasonably request with respect to any Seller’s or any
Servicer’s servicing portfolio or pending originations of mortgage loans, (b) a
mark to market summary of any residual and/or subordinate securities held by any
Seller, and (c) an Affiliate Guarantee Summary and, upon the Agent’s request, a
true and correct copy of each Affiliate Guarantee.

Section 7.08 Underwriting Guidelines. In the event that any Seller makes any
amendment or modification to the Underwriting Guidelines, (i) such Seller shall
promptly deliver to the Agent a complete copy of the amended or modified
Underwriting Guidelines and (ii) each Buyer may, at its sole option and
discretion, refrain from entering into any Transaction with respect to Eligible
Mortgage Loans originated under the amended or modified Underwriting Guidelines,
but not with respect to Eligible Mortgage Loans that comply with the
Underwriting Guidelines approved hereunder.

Section 7.09 Transactions with Affiliates. No Seller will enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transaction is (a) otherwise permitted under this Repurchase Agreement,
(b) in the ordinary course of such Seller’s business and (c) upon fair and
reasonable terms no less favorable to such Seller than it would obtain in a
comparable arm’s length transaction with a Person which is not an Affiliate, or
make a payment that is not otherwise permitted by this Section 7.09 to any
Affiliate. In no event shall any Seller sell to the Buyers hereunder, any
Eligible Mortgage Loan acquired by any Seller from an Affiliate of a Seller.

Section 7.10 Limitation on Liens. The Sellers will defend the Purchased Items
against, and will take such other action as is necessary to remove, any Lien,
security interest or claim on or to the Purchased Items or the Collateral, other
than the security interests created under this Repurchase Agreement, and the
Sellers will defend the right, title and interest of the Agent and the Buyers in
and to any of the Purchased Items and the Collateral against the claims and
demands of all persons whomsoever.

Section 7.11 Limitation on Guarantees. The Sellers shall not create, incur,
assume or suffer to exist any Guarantees (provided that acting as a co-borrower
or a co-seller with respect to credit facilities or repurchase facilities
entered into in the normal course of business shall not be deemed Guarantees),
other than Affiliate Guarantees in an aggregate amount not to exceed $2,500,000
at any one time outstanding.

Section 7.12 Limitation on Distributions. After the occurrence and during the
continuation of any Default or Event of Default, no Seller shall make any
payment on account of, or set apart assets for, a sinking or other analogous
fund for the purchase, redemption, defeasance, retirement or other acquisition
of any equity or partnership interest of such Seller, whether now or hereafter
outstanding, or make any other distribution in respect of any of the foregoing
or to any shareholder or equity owner of such Seller, either directly or
indirectly, whether in cash or property or in obligations of such Seller or any
of such Seller’s consolidated Subsidiaries, except distributions in cash or
other property to the extent required to satisfy the REIT Distribution
Requirement.

Section 7.13 Servicer; Servicing Tape. The Sellers shall provide to the Agent on
the tenth (10th) Business Day of each month a computer readable file containing
servicing information, including, without limitation, those fields specified by
the Agent from time to time, on a loan-by-loan basis and in the aggregate, with
respect to the Purchased Loans serviced hereunder by the Sellers or any
Servicer. The Sellers shall not cause the Purchased Loans to be serviced by any
servicer other than a servicer expressly approved in writing by the Agent.

Section 7.14 Required Filings. The Sellers shall promptly provide the Agent with
copies of all documents which the Sellers or any Affiliates of the Sellers are
required to file with the Securities and Exchange Commission in accordance with
the 1934 Act or any rules thereunder.

Section 7.15 No Adverse Selection. The Sellers have not selected any Purchased
Item in a manner so as to adversely affect the Buyers’ interests.

Section 7.16 Remittance of Prepayments. The Sellers shall remit, with sufficient
detail to enable the Agent to appropriately identify the Purchased Loan to which
any amount remitted applies, to the Agent on each Repurchase Date all payments
that the Sellers have received since the prior Repurchase Date.

ARTICLE VIII

EVENTS OF DEFAULT.

Section 8.01 Events of Default.

Each of the following events shall constitute an event of default (an “Event of
Default”) hereunder:

(a) any Seller shall default in the payment of any Repurchase Price or Price
Differential on any Transaction when due (whether at stated maturity, upon
acceleration or at mandatory or optional prepayment or repurchase); or

(b) any Seller shall default in the payment of any other amount payable by it
hereunder or under any other Repurchase Document after notification by the Agent
or any Buyer of such default, and such default shall have continued unremedied
for five (5) Business Days; or

(c) any representation, warranty or certification made or deemed made herein or
in any other Repurchase Document by the Sellers or any certificate furnished to
the Agent pursuant to the provisions hereof or thereof shall prove to have been
false or misleading in any material respect as of the time made or furnished
(other than the representations and warranties set forth in Schedule 1, which
shall be considered solely for the purpose of determining the Recognized Value
of the Purchased Loans; unless (i) the Sellers shall have made any such
representations and warranties with knowledge that they were materially false
or-misleading at the time made on the related Purchase Date or (ii) any such
representations and warranties have been determined by the Agent in its sole
discretion to be materially false or misleading on a regular basis); or

(d) any Seller shall fail to comply with the requirements of Section 7.03(a),
Section 7.04, Section 7.05, Section 7.06, or Sections 7.09 through 7.16 hereof;
or any Seller shall otherwise fail to comply with the requirements of
Sections 7.03, 7.07 and 7.08 hereof and such default shall continue unremedied
for a period of five (5) Business Days; or the Sellers shall fail to observe or
perform any other covenant or agreement contained in this Repurchase Agreement
or any other Repurchase Document and such failure to observe or perform shall
continue unremedied for a period of seven (7) Business Days; or

(e) a final judgment or judgments for the payment of money in excess of
$1,500,000 in the aggregate shall be rendered against any Seller or any of its
Material Affiliates by one or more courts, administrative tribunals or other
bodies having jurisdiction and the same shall not be satisfied, discharged (or
provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within thirty (30) days from the date
of entry thereof, and any Seller or any such Material Affiliate shall not,
within said period of thirty (30) days, or such longer period during which
execution of the same shall have been stayed or bonded, appeal therefrom and
cause the execution thereof to be stayed during such appeal; or

(f) any Seller or any of its Material Affiliates shall admit in writing its
inability to pay its debts as such debts become due; or

(g) any Seller or any of its Material Affiliates shall (i) apply for or consent
to the appointment of, or the taking of possession by, a receiver, custodian,
trustee, examiner or liquidator or the like of itself or of all or a substantial
part of its property, (ii) make a general assignment for the benefit of its
creditors, (iii) commence a voluntary case under the Bankruptcy Code, (iv) file
a petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, liquidation, dissolution, arrangement or winding-up,
or composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code or (vi) take any corporate or
other action for the purpose of effecting any of the foregoing; or

(h) a proceeding or case shall be commenced, without the application or consent
of any Seller or any of its Material Affiliates, in any court of competent
jurisdiction, seeking (i) its reorganization, liquidation, dissolution,
arrangement or winding-up, or the composition or readjustment of its debts,
(ii) the appointment of, or the taking of possession by, a receiver, custodian,
trustee, examiner, liquidator or the like of any Seller or any such Affiliate or
of all or any substantial part of its property or (iii) similar relief in
respect of any Seller or any such Affiliate under any law relating to
bankruptcy, insolvency, reorganization, liquidation, dissolution, arrangement or
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 30 or more days; or an order for relief against any
Seller or any such Affiliate shall be entered in an involuntary case under the
Bankruptcy Code; or

(i) the Custodial Agreement or any Repurchase Document shall for whatever reason
be terminated or cease to be in full force and effect, or the enforceability
thereof shall be contested by any Seller; or

(j) any Seller shall grant, or suffer to exist, any Lien on any Purchased Item
or Collateral except the Liens contemplated hereby; or the Liens contemplated
hereby shall cease to be first priority perfected Liens on the Purchased Item or
Collateral in favor of the Agent, for the benefit of the Buyers, or shall be
Liens in favor of any Person other than the Agent for the benefit of the Buyers;
or

(k) any Seller or any of any Seller’s Material Affiliates shall be in default
under any note, indenture, loan agreement, repurchase agreement, guaranty, swap
agreement or any other contract to which it is a party in excess of $10,000,000,
including, without limitation, any MS Obligations, which default (i) involves
the failure to pay a matured obligation or (ii) permits the acceleration of the
maturity of obligations by any other party to or beneficiary of such note,
indenture, loan agreement, repurchase agreement, guaranty, swap agreement or
other contract; or

(l) any materially adverse change in the Property, business, financial condition
or prospects of any Seller or any of its Material Affiliates shall occur, in
each case as determined by the Agent or the Buyers in their sole discretion, or
any other condition shall exist which, in the Agent’s or the Buyers’ sole
discretion, constitutes a material impairment of any Seller’s ability to perform
its obligations under this Repurchase Agreement, any Note or any other
Repurchase Document; or

(m) A Buyer Downgrade shall have occurred and any Seller shall have failed to
repay all amounts owing by it to the Buyers under this Agreement and the other
Repurchase Documents within ninety (90) days following such downgrade; or

(n) the discovery by the Agent or the Buyers of a condition or event which
existed at or prior to the execution hereof and which the Agent or the Buyers in
their sole discretion, determines materially and adversely affects: (i) the
condition (financial or otherwise) of any Seller and the Guarantor, their
Subsidiaries or Affiliates; or (ii) the ability of any Seller to fulfill their
respective obligations under this Repurchase Agreement; or

(o) any representation, warranty or certification made or deemed made in the New
Century Guaranty by the Guarantor shall prove to have been false or misleading
in any material respect as of the time made or furnished; or

(p) the Guarantor shall fail to observe or perform any covenant or agreement
contained in Section 11 of the New Century Guaranty; or

(q) any “Event of Default” shall have occurred under any other loan, repurchase
or other similar agreement involving $1,000,000 or more between any Seller (or
any Affiliate of any Seller) on the one hand and any Buyer (or any Affiliate of
a Buyer) on the other hand.

ARTICLE IX

REMEDIES UPON DEFAULT.

Section 9.01 Remedies Upon Default.

(a) An Event of Default shall be deemed to be continuing unless expressly waived
in writing by the Agent at the direction of the Buyers. Upon the occurrence of
one or more Events of Default hereunder, the obligation of the Buyers to enter
into any additional Transactions hereunder shall automatically terminate without
further action by any Person. Upon the occurrence of one or more Events of
Default other than those referred to in Sections (f), (g) and (h) of
Article VIII, the Agent may, at the direction of the Buyers, immediately declare
the Purchase Price of the related Transactions or all Transactions then
outstanding to be immediately due and payable, together with all Price
Differential thereon and fees and expenses accruing under this Repurchase
Agreement. Upon the occurrence of an Event of Default referred to in Sections
(f), (g) and (h) of Article VIII, such amounts shall immediately and
automatically become due and payable without any further action by any Person.
Upon such declaration or such automatic acceleration, the balance then
outstanding shall become immediately due and payable, without presentment,
demand, protest or other formalities of any kind, all of which are hereby
expressly waived by the Sellers.

(b) Upon the occurrence of a Default, the Agent and the Buyers shall have the
right to obtain, and the Sellers shall deliver or cause to be delivered, on
demand, physical possession of, for the benefit of the Buyers the Servicing
Records and all other files of the Sellers relating to the Purchased Items and
the Collateral and all documents relating to the Purchased Items and the
Collateral which are then or may thereafter come in to the possession of the
Sellers or any third parties acting for the Sellers and the Sellers shall
deliver to the Agent such assignments as the Agent shall request. The Agent and
the Buyers shall be entitled to specific performance of all agreements of the
Sellers contained in this Repurchase Agreement to enable the Buyers (or the
Agent on behalf of the Buyers) to enforce and realize upon its interests in the
Purchased Items and the Collateral.

(c) If a Default shall occur and be continuing, the Agent may, at its option,
enter into one or more Interest Rate Protection Agreements covering all or a
portion of the Purchased Loans purchased on behalf of the Buyers hereunder, and
the Sellers shall be responsible for all damages, judgments, costs and expenses
of any kind which may be imposed on, incurred by or asserted against the Agent
or the Buyers relating to or arising out of such Interest Rate Protection
Agreements; provided, however, that such Interest Rate Protection Agreements
shall be entered into at the direction of the Buyers, as determined in its sole
discretion exercised in good faith.

(d) If an Event of Default shall occur and be continuing, the Agent, on behalf
of, and at the direction of, the Buyers, may exercise, in addition to all other
rights and remedies granted to it in this Repurchase Agreement and in any other
instrument or agreement securing, evidencing or relating to the Repurchase
Obligations, all rights and remedies of a secured party under the Uniform
Commercial Code. Without limiting the generality of the foregoing, the Agent
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Seller or any other Person (each and all of which
demands, presentments, protests, advertisements and notices are hereby waived),
may in such circumstances forthwith collect, receive, appropriate and realize
upon the Purchased Items and the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Purchased Items and the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels or as
an entirety at public or private sale or sales, at any exchange, broker’s board
or office of the Agent or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk. The Agent shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Purchased Items and the Collateral so sold, free of any right or equity of
redemption in the Seller, which right or equity is hereby waived or released.
Each Seller further agrees, at the Agent’s request, to assemble the Purchased
Items and make them available to the Agent at places which the Agent shall
reasonably select, whether at a Seller’s premises or elsewhere. The Agent shall
apply the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all costs and expenses of every kind
incurred therein or incidental to the care or safekeeping of any of the
Purchased Items or in any way relating to the Purchased Items or the rights of
the Agent or the Buyers hereunder, including without limitation attorneys’ fees
and disbursements, to the payment in whole or in part of the Repurchase
Obligations, in such order as the Agent may elect, and only after such
application and after the payment by the Agent of any other amount required or
permitted by any provision of law, including, without limitation, Sections
9-608(a) and 9-615(a) of the Uniform Commercial Code, need the Agent account for
the surplus, if any, to the Seller. To the extent permitted by applicable law,
each Seller waives all claims, damages and demands such Seller may acquire
against the Agent and any Buyer arising out of the exercise by the Agent or any
Buyer of any of its rights hereunder, other than those claims, damages and
demands arising from the gross negligence or willful misconduct of the Agent or
any Buyer and claims arising under Section 4.07 hereof. If any notice of a
proposed sale or other disposition of Purchased Items or the Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least ten (10) days before such sale or other disposition. The Sellers shall
remain liable for any deficiency (plus accrued interest thereon at the
Post-Default Rate and the fees and disbursements of any attorneys employed by
the Agent or any Buyer to collect any such deficiency) if the proceeds of any
sale or other disposition of the Purchased Items are insufficient to pay the
Repurchase Obligations and the fees and disbursements of any attorneys employed
by the Agent to collect such deficiency.

Section 9.02 No Duty. The powers conferred on the Agent and the Buyers hereunder
are solely to protect the interests of the Buyers in the Purchased Items and
shall not impose any duty upon it to exercise any such powers. The Agent shall
be accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to any Seller for any act or failure to
act hereunder, except for its own gross negligence or willful misconduct.

ARTICLE X

THE AGENT.

Section 10.01 Appointment. Each Buyer hereby irrevocably designates and appoints
Morgan Stanley Mortgage Capital Inc., and Morgan Stanley Mortgage Capital Inc.
hereby accepts such designation and appointment, as the Agent of the Buyers
under this Repurchase Agreement and the other Repurchase Documents, and the
Buyers irrevocably authorize the Agent, in such capacity, to take such action on
its behalf under the provisions of this Repurchase Agreement and the other
Repurchase Documents and to exercise such powers and perform such duties as are
expressly delegated to the Agent by the terms of this Repurchase Agreement and
the other Repurchase Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Repurchase Agreement, the Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Buyer, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Repurchase Agreement or any other Repurchase Document or otherwise exist against
the Agent.

Section 10.02 Delegation of Duties. The Agent may execute any of its duties
under this Repurchase Agreement and the other Repurchase Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

Section 10.03 Exculpatory Provisions. Neither the Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Repurchase Agreement or any other
Repurchase Document (except for its or such Person’s own gross negligence or
willful misconduct) or (ii) responsible in any manner to any Buyer for any
recitals, statements, representations or warranties made by any Seller or any
officer thereof contained in this Repurchase Agreement or any other Repurchase
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agent under or in connection with, this
Repurchase Agreement or any other Repurchase Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Repurchase Agreement or any other Repurchase Document or for any failure of any
Seller to perform its obligations hereunder or thereunder. The Agent shall not
be under any obligation to any Buyer to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Repurchase Agreement or any other Repurchase Document, or to inspect
the properties, books or records of the Sellers.

Section 10.04 Reliance by Agent. The Agent shall be entitled to rely, and shall
be fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, facsimile, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to each Seller), independent accountants and other
experts selected by the Agent. The Agent shall be fully justified in failing or
refusing to take any action under this Repurchase Agreement or any other
Repurchase Document unless it shall first receive such advice or concurrence of
the Buyers as it deems appropriate or it shall first be indemnified to its
satisfaction by the Buyers against any and all liability expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Repurchase Agreement and the other Repurchase Documents in
accordance with a request of the Buyers, and such request and any action taken
or failure to act pursuant thereto shall be binding upon the Buyers and all
future holders of the Purchased Loans.

Section 10.05 Notice of Default. The Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default hereunder (other
than under Section 8.01 hereof) unless the Agent has received notice from any
Buyer or any Seller referring to this Repurchase Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Agent receives such a notice, the Agent shall
give notice thereof to the Buyers. The Agent shall take such action with respect
to such Default or Event of Default as shall be reasonably directed by the
Buyers; provided that unless and until the Agent shall have received such
directions, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Buyers. The
Agent shall provide to the Buyers, on each Business Day, the rate of the Pricing
Differential and, not later than the opening of business on the Business Day
following the receipt thereof by the Agent, a copy of the most recent Margin
Base report.

Section 10.06 Non-Reliance on Agent and Buyers. Each Buyer expressly
acknowledges that neither the Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Agent hereinafter taken, including
any review of the affairs of the Sellers, shall be deemed to constitute any
representation or warranty by the Agent to the Buyers. Each Buyer represents to
the Agent that it has, independently and without reliance upon the Agent, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Sellers and made its
own decision to enter into Transactions and enter into this Repurchase
Agreement. Each Buyer also represents that it will, independently and without
reliance upon the Agent, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Repurchase
Agreement and the other Repurchase Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of any Seller. Except for
notices, reports and other documents expressly required to be furnished by each
Seller to the Agent hereunder or under the other Repurchase Documents, the Agent
shall not have any duty or responsibility to provide the Buyers with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Seller which may
come into the possession of the Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

Section 10.07 Indemnification. Each Buyer agrees to indemnify the Agent in its
capacity as such (to the extent not reimbursed by the Sellers and without
limiting the obligation of the Sellers to do so) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the
Repurchase Price) be imposed on, incurred by or asserted against the Agent in
any way relating to or arising out of this Repurchase Agreement, any of the
other Repurchase Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Agent under or in connection with any of the
foregoing; provided that the Buyers shall not be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the
Agent’s gross negligence or willful misconduct. The agreements in this Section
shall survive the payment of the Repurchase Price and all other amounts payable
hereunder.

Section 10.08 Agent in Its Individual Capacity. The Agent and its Affiliates may
purchase assets from, make loans to, accept deposits from and generally engage
in any kind of business with the Sellers as though the Agent were not the Agent
hereunder and under the other Repurchase Documents. With respect to the
Transactions entered into by it, the Agent shall have the same rights, powers
and obligations under this Repurchase Agreement and the other Repurchase
Documents as any Buyer and may exercise the same as though it were not the
Agent, and the terms “Buyer” and “Buyers” shall include the Agent in its
individual capacity.

Section 10.09 Successor Agent. The Agent may resign as Agent upon forty-two (42)
days’ notice to the Buyers and to the Sellers. If the Agent shall resign as
Agent under this Repurchase Agreement and the other Repurchase Documents, then
the Buyers shall appoint a successor Agent for the Buyers, which successor Agent
shall be approved by the Sellers (unless a Default or an Event of Default has
occurred and is continuing), and any such successor Agent shall succeed to the
rights, powers and duties of the Agent, and the term “Agent” shall mean such
successor Agent effective upon such appointment and approval, and the former
Agent’s rights, powers and duties as Agent shall be terminated, without any
other or further act or deed on the part of such former Agent or any of the
parties to this Repurchase Agreement or any holders of the Purchased Loans. If
no successor Agent has been appointed and shall have accepted such appointment
within thirty (30) days after the retiring Agent’s giving notice of its
resignation, then the retiring Agent, on behalf of the Buyers, may appoint an
Agent which shall (unless a Default or an Event of Default has occurred and is
continuing) be reasonably acceptable to the Sellers. Upon the acceptance of any
appointment as the Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations, under this Repurchase Agreement and
the other Repurchase Documents. After any retiring Agent’s resignation as Agent,
the provisions of this Article X shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Repurchase
Agreement and the other Repurchase Documents.

ARTICLE XI

MISCELLANEOUS.

Section 11.01 Waiver. No failure on the part of the Agent or any Buyer to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege under any Repurchase Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege under any Repurchase Document preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The remedies
provided herein are cumulative and not exclusive of any remedies provided by
law.

Section 11.02 Notices. Except as otherwise expressly permitted by this
Repurchase Agreement, all notices, requests and other communications provided
for herein and under the Custodial Agreement (including without limitation any
modifications of, or waivers, requests or consents under, this Repurchase
Agreement) shall be given or made in writing (including without limitation by
telex or facsimile) delivered to the intended recipient at the “Address for
Notices” specified below its name on the signature pages hereof or thereof); or,
as to any party, at such other address as shall be designated by such party in a
written notice to each other party provided, that a copy of all notices given
under Section 7.01 shall simultaneously be delivered to Credit Department,
Morgan Stanley, 1221 Avenue of the Americas, 35th Floor, New York, New York
10036, Attention: Patrick Romaine. Except as otherwise provided in this
Repurchase Agreement and except for notices given under Article II (which shall
be effective only on receipt), all such communications shall be deemed to have
been duly given when transmitted by telex or facsimile or personally delivered
or, in the case of a mailed notice, upon receipt, in each case given or
addressed as aforesaid.

In addition to the notices and communications provided for in this Repurchase
Agreement, the Agent shall (i) receive from the Sellers and transmit to the
Buyers all notices and communications required to be delivered by the Sellers
under any Repurchase Document, including without limitation, all communications
relating to requests for amendments, terminations, transaction requests,
waivers, Defaults, Events of Default, required reporting, suits or proceedings,
breaches of any representations or warranties and delegation of duties and
(ii) receive from the Buyers and transmit to the Sellers all notices and
communications required to be delivered by any Buyer under any Repurchase
Document, including without limitation, all communications relating to requests
for amendments, terminations, transaction requests, waivers, Defaults, Events of
Default, required reporting, suits or proceedings, breaches of any
representations or warranties and delegation of duties. Furthermore, the Sellers
shall copy the Buyers on all communications and notices directed to the Agent
and shall copy the Agent on all communications and notices directed to the
Buyers.

Section 11.03 Indemnification and Expenses. The Sellers agree to hold the Agent,
the Buyers and each of their respective Affiliates and their officers,
directors, employees, agents and advisors (each an “Indemnified Party”) harmless
from and indemnify any Indemnified Party against all liabilities, losses,
damages, judgments, costs and expenses of any kind which may be imposed on,
incurred by or asserted against such Indemnified Party (collectively, the
“Costs”) relating to or arising out of this Repurchase Agreement, any other
Repurchase Document or any transaction contemplated hereby or thereby, or any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, this Repurchase Agreement, any other Repurchase Document or any
transaction contemplated hereby or thereby (including, without limitation, any
Takeout Proceeds Identification Letter), that, in each case, results from
anything, other than any Indemnified Party’s gross negligence, bad faith or
willful misconduct. Without limiting the generality of the foregoing, the
Sellers agree to hold any Indemnified Party harmless from and indemnify such
Indemnified Party against all Costs with respect to all Purchased Loans relating
to or arising, out of any violation or alleged violation of any environmental
law, rule or regulation or any consumer credit laws, including without
limitation, laws with respect to unfair or deceptive lending practices or
Predatory Lending Practices, the Truth in Lending Act and/or the Real Estate
Settlement Procedures Act, that, in each case, results from anything other than
such Indemnified Party’s gross negligence, bad faith or willful misconduct. In
any suit, proceeding or action brought by an Indemnified Party in connection
with any Purchased Loan for any sum owing thereunder, or to enforce any
provisions of any Purchased Loan, the Sellers will save, indemnify and hold such
Indemnified Party harmless from and against all expense, loss or damage suffered
by reason of any defense, set-off, counterclaim, recoupment or reduction or
liability whatsoever of the account debtor or obligor thereunder, arising out of
a breach by the Sellers of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing to or in favor of such
account debtor or obligor or its successors from the Sellers. The Sellers also
agree to reimburse an Indemnified Party as and when billed by such Indemnified
Party for all such Indemnified Party’s costs and expenses incurred in connection
with the enforcement or the preservation of such Indemnified Party’s rights
under this Repurchase Agreement, any other Repurchase Document or any
transaction contemplated hereby or thereby, including, without limitation, the
reasonable fees and disbursements of its counsel.

The Sellers agree to pay as and when billed by the Agent all of the
out-of-pocket costs and expenses incurred by the Agent and the Buyers in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Repurchase Agreement, any other
Repurchase Document or any other documents prepared in connection herewith or
therewith. The Sellers agree to pay as and when billed by the Agent all of the
out-of-pocket costs and expenses incurred in connection with the consummation
and administration of the transactions contemplated hereby and thereby
including, without limitation, (i) all the reasonable and documented fees,
disbursements and expenses of counsel to the Agent, (ii) all the due diligence,
inspection, testing and review costs and expenses incurred by the Agent with
respect to Purchased Items under this Repurchase Agreement, including, but not
limited to, those costs and expenses incurred by the Agent pursuant to
Sections 11.03, 11.14 and 11.15 hereof and (iii) except to the extent amounts in
respect thereof have previously paid pursuant to Section 2.03, the costs of
Broker Price Opinions in respect of Defaulted Mortgage Loans.

Section 11.04 Amendments and Waivers. Neither this Repurchase Agreement nor any
other Repurchase Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 11.04. The Buyers may, or, with the written consent of the Buyers, the
Agent may, from time to time, (a) enter into with the Sellers written
amendments, supplements or modifications hereto and to the other Repurchase
Documents for the purpose of adding any provisions to this Repurchase Agreement
or the other Repurchase Documents or changing in any manner the rights of the
Buyers or of the Sellers hereunder or thereunder or (b) waive, on such terms and
conditions as the Buyers or the Agent, as the case may be, may specify in such
instrument, any of the requirements of this Repurchase Agreement or the other
Repurchase Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall:

(i) reduce the amount or extend the scheduled Repurchase Date of any Transaction
or of any payment made in respect thereof, or reduce the stated rate of any
interest or fee payable hereunder or extend the scheduled date of any payment
thereof or increase the amount or extend the expiration date of any Buyer’s
Commitment without the consent of each affected Buyer, or

(ii) amend, modify or waive any provision of this Section 11.04 or consent to
the assignment or transfer by any Seller of any of its rights and obligations
under this Repurchase Agreement and the other Repurchase Documents or release
all or substantially all of the Purchased Items or Collateral (except in
accordance with this Repurchase Agreement upon repayment of all amounts owing
under the Repurchase Documents in respect thereof) or release the Guarantor from
its obligations under the New Century Guaranty, in each case without the written
consent of the Buyers, or

(iii) amend, modify or waive any provision of Article X without the written
consent of the then Agent;

provided, that any waiver, amendment, supplement or modification shall apply to
the Buyers and shall be binding upon the Sellers, the Buyers, the Agent and
their respective permitted successors and assigns and, in the case of any
waiver, the Sellers, the Buyers and the Agent shall be restored to their former
positions and rights hereunder and under the other Repurchase Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing, but no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon;

Section 11.05 Assignments and Participations. Subject to the approval of the
Sellers, which approval shall not be unreasonably withheld (provided that such
approval shall not be required with respect to an assignment to the Agent or any
Affiliate of the Agent or a Buyer, or if an Event of Default shall have occurred
and is continuing) any Buyer may assign to one or more Persons all or a portion
of its rights and obligations under this Repurchase Agreement; provided,
however, that the parties to each such assignment shall execute and deliver an
Assignment and Acceptance substantially in the form of Exhibit I, with
appropriate completions (an “Assignment and Acceptance”).

(a) Upon such execution and delivery, from and after the effective date
specified in such Assignment and Acceptance, (i) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Acceptance, have the rights
and obligations of the Buyer-assignor hereunder, and (ii) the Buyer-assignor
thereunder shall, to the extent that any rights and obligations hereunder have
been assigned and delegated by it, and accepted and assumed by the assignee
pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Repurchase Agreement.

(b) Any Buyer may sell participations to one or more Persons in or to all or a
portion of its rights and obligations under this Repurchase Agreement; provided,
however, that (i) such Buyer’s obligations under this Repurchase Agreement shall
remain unchanged, (ii) such Buyer shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (iii) the Sellers
shall continue to deal solely and directly with such Buyer in connection with
such Buyer’s rights and obligations under and in respect of this Repurchase
Agreement and the other Repurchase Documents. Notwithstanding the terms of
Section 3.03, each participant of a Buyer shall be entitled to the additional
compensation and other rights and protections afforded such Buyer under
Section 3.03 to the same extent as such Buyer would have been entitled to
receive them with respect to the participation sold to such participant.

(c) Each Buyer may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 11.05, disclose to
the assignee or participant or proposed assignee or participant, as the case may
be, any information relating to the Sellers or any of their Subsidiaries or to
any aspect of the Transactions that has been furnished to such Buyer by or on
behalf of the Sellers or any of their Subsidiaries; provided that such assignee
or participant agrees to hold such information confidential pursuant to a
written agreement substantially similar to the existing agreement between the
Agent and the Sellers and provided that such proposed assignee or participant is
not a competitor of any Seller;

(d) Successors and Assigns. This Repurchase Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

Section 11.06 Survival. The obligations of the Sellers under Sections 3.03 and
11.03 hereof shall survive the payment of the Repurchase Obligations relating to
all Transactions and the termination of this Repurchase Agreement. In addition,
each representation and warranty made or deemed to be made by a request for a
Transaction, herein or pursuant hereto shall survive the making of such
representation and warranty, and neither the Agent nor the Buyers shall be
deemed to have waived, by reason of making, any Transaction, any Default or an
Event of Default that may arise because any such representation or warranty
shall have proved to be false or misleading, notwithstanding that the Agent or
the Buyers may have had notice or knowledge or reason to believe that such
representation or warranty was false or misleading at the time such Transaction
was made.

Section 11.07 Captions. The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Repurchase
Agreement.

Section 11.08 Counterparts. This Repurchase Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any of the parties hereto may execute this Repurchase
Agreement by signing any such counterpart.

Section 11.09 Repurchase Agreement Constitutes Security Agreement; Governing Law

This Repurchase Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York, and shall constitute a
security agreement within the meaning of the Uniform Commercial Code.

Section 11.10 Submission To Jurisdiction; Waivers. Each of the Sellers, the
Agent and the Buyers hereby irrevocably and unconditionally:

SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS REPURCHASE AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND APPELLATE COURTS FROM ANY THEREOF;

CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND,
TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED
BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY
SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH UNDER ITS
SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE AGENT SHALL HAVE BEEN
NOTIFIED; AND

AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY
OTHER JURISDICTION.

Section 11.11 WAIVER OF JURY TRIAL. EACH OF THE BUYERS, THE SELLERS AND THE
AGENT HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS REPURCHASE AGREEMENT, ANY OTHER REPURCHASE DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

Section 11.12 Acknowledgments. Each Seller hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Repurchase Agreement, and the other Repurchase Documents;

(b) neither the Agent nor any Buyer has any fiduciary relationship to any
Seller, and the relationship between each Seller, on the one hand, and the Agent
and the Buyers, on the other hand, is solely that of seller and buyer; and

(c) no joint venture exists between any Buyer, the Agent and any Seller.

Section 11.13 Hypothecation or Pledge of Loans. The Agent, acting at the
direction of and for the benefit of, the Buyers, and each Buyer, shall have free
and unrestricted use of all Purchased Items and nothing in this Repurchase
Agreement shall preclude the Agent or a Buyer from engaging in repurchase
transactions with the Purchased Items or otherwise pledging, repledging,
transferring, hypothecating, or rehypothecating the Purchased Items. Nothing
contained in this Repurchase Agreement shall obligate the Agent or a Buyer to
segregate any Repurchased Item delivered to the Agent by the Sellers.

Section 11.14 Servicing.

(a) Each Seller covenants to maintain or cause the servicing of the Purchased
Loans to be maintained in conformity with accepted and prudent servicing
practices in the industry for the same type of mortgage loans as the Purchased
Loans and in a manner at least equal in quality to the servicing such Seller
provides for mortgage loans which it owns. In the event that the preceding
language is interpreted as constituting one or more servicing contracts, each
such servicing contract shall terminate automatically upon the earliest of
(i) an Event of Default, (ii) the date on which all the Repurchase Obligations
have been paid in full or (iii) the transfer of servicing approved by the Agent
in writing. The Agent hereby approves New Century as the initial servicer (the
“Initial Servicer”) of the Purchased Loans.

(b) If the Purchased Loans are serviced by New Century, (i) New Century agrees
that the Agent is the collateral assignee of all servicing records, including,
but not limited to, any and all servicing agreements, files, documents, records,
data bases, computer tapes, copies of computer tapes, proof of insurance
coverage, insurance policies, appraisals, other closing documentation, payment
history records, and any other records relating to or evidencing the servicing
of Purchased Loans (the “Servicing Records”), and (ii) New Century grants the
Agent, for the benefit of the Buyers, a security interest in all servicing fees
and rights relating to the Purchased Loans and all Servicing Records to secure
the obligation of New Century or its designee to service in conformity with this
Section and any other obligation of New Century to the Agent and the Buyers. New
Century covenants to safeguard such Servicing Records and to deliver them
promptly to the Agent or its designee (including the Custodian) at the Agent’s
request.

(c) If the Purchased Loans are serviced by a third party servicer (such third
party servicer, the “Third Party Servicer”) the Sellers (i) shall provide a copy
of the servicing agreement to the Agent, which shall be in form and substance
acceptable to the Agent (the “Servicing Agreement”), and (ii) shall provide a
Servicer Notice to the Third Party Servicer substantially in the form of
Exhibit G hereto (a “Servicer Notice”) and shall cause such Third Party Servicer
to acknowledge and agree to the same. Any successor or assignee of a Third Party
Servicer shall be approved in writing by the Agent and shall acknowledge and
agree to a Servicer Notice prior to such successor’s assumption of servicing
obligations with respect to the Purchased Loans.

(d) If the Servicer of the Purchased Loans is a Seller or an Affiliate of a
Seller, such Seller shall provide to the Agent a letter to the effect that upon
the occurrence of an Event of Default, the Agent may terminate any Servicing
Agreement and in any event transfer servicing to the Agent’s designee, at no
cost or expense to the Agent, it being agreed that such Seller will pay any and
all fees required to terminate the Servicing Agreement and to effectuate the
transfer of servicing to the designee of the Agent.

(e) After the Purchase Date, for any Purchased Loan, until such Purchased Loan
is repurchased by the Seller and possession thereof is relinquished by the
Custodian, (i) the Sellers shall give prior written notice to the Agent of any
proposed modification or alteration to the terms of any such Purchased Loan and
unless the Sellers shall have received the Agent’s written approval of such
modification or alteration within five (5) Business Days thereafter, in the
event the Sellers nevertheless make such modification or alteration to the terms
of such Purchased Loan thereafter, such Purchased Loan shall thereupon have a
Recognized Value equal to zero, and (ii) the Sellers will have no obligation or
right to repossess such Purchased Loan or substitute another Purchased Loan,
except as provided in the Custodial Agreement.

(f) In the event any Seller or its Affiliate is servicing the Purchased Loans,
such Seller shall permit the Agent from time to time during business hours and
upon prior reasonable notice (provided, that if a Default or an Event of Default
shall have occurred and be continuing, no such notice shall be required) to
inspect the Seller’s or its Affiliate’s servicing facilities, as the case may
be, for the purpose of satisfying the Agent that such Seller or its Affiliate,
as the case may be, has the ability to service the Purchased Loans as provided
in this Repurchase Agreement.

Section 11.15 Due Diligence Review.

(a) Purchased Loans. The Sellers acknowledge that the Buyers or the Agent on
behalf of the Buyers shall have the right to perform continuing due diligence
reviews with respect to the Purchased Loans, for purposes of verifying
compliance with the representations, warranties and specifications made
hereunder or otherwise, and the Sellers agree that upon reasonable (but no less
than one (1) Business Day’s) prior notice to the Sellers or the Servicer, as the
case may be, the Buyers or the Agent or any of their authorized representatives
will be permitted during normal business hours to examine, inspect, and make
copies and extracts of, the Mortgage Files and Servicing Records and any and all
documents, records, agreements, instruments or information relating to such
Purchased Loans in the possession or under the control of the Sellers, the
Servicer and/or the Custodian. The Sellers also shall make available to the
Buyers or the Agent, as applicable, a knowledgeable financial or accounting,
officer for the purpose of answering questions respecting the Mortgage Files and
the Purchased Loans. Without limiting the generality of the foregoing, the
Sellers acknowledge that the Buyers (and the Agent acting on behalf of the
Buyers) may enter into Transactions based solely upon the information provided
by the Sellers in the Mortgage Loan Data File and the representations,
warranties and covenants contained herein, and that the Buyers, or the Agent on
behalf of the Buyers, at its option, has the right at any time to conduct a
partial or complete due diligence review on some or all of the Purchased Loans,
including without limitation ordering new credit reports and new appraisals on
the related Mortgaged Properties and otherwise re-generating the information
used to originate such Purchased Loan. The Buyers may underwrite such Purchased
Loans itself or engage a mutually agreed upon third party underwriter (including
the Agent) to perform such underwriting. The Sellers agree to cooperate with the
Buyers and any third party underwriter in connection with such underwriting,
including, but not limited to, providing the Buyers and any third party
underwriter with access to any and all documents, records, agreements,
instruments or information relating to such Purchased Loans in the possession,
or under the control, of any Seller.

(b) Sellers. Each Seller acknowledges that the Buyers or the Agent on behalf of
the Buyers has the right to perform quarterly due diligence reviews of each
Seller’s operations, including, but not limited to, a review of (1) the
financial condition of the Sellers, (2) loan origination and servicing
guidelines, and (3) other corporate due diligence matters at the discretion of
the Buyers or the Agent, as applicable. In connection therewith, the Sellers
agree that upon reasonable (but no less than two (2) Business Day’s) prior
notice to the Sellers (provided, that if a Default or an Event of Default has
occurred and is continuing, no such notice shall be required), the Buyers or the
Agent on behalf of the Buyers or their authorized representatives will be
permitted during normal business hours to examine, inspect, and make copies and
extracts of all documents, records, agreements, instruments or information
relating to the Sellers which are in possession or under the control of the
Sellers, as the Buyers or the Agent as applicable may reasonably request. The
Sellers shall also make available to the Buyers or the Agent as applicable a
knowledgeable financial or accounting officer for the purpose of answering
questions respecting the financial condition of the Sellers and make available
to the Buyers or the Agent as applicable an officer of each Seller for the
purpose of answering questions respecting other corporate due diligence matters.

(c) Fees and Expenses of Due Diligence Review. The Sellers further agree that
the Sellers shall reimburse the Agent and the Buyers for any and all
out-of-pocket costs and expenses incurred by the Agent or the Buyers in
connection with the Agent’s or the Buyers’ activities pursuant to this
Section 11.15, subject to the limitation set forth in Section 11.03.

Section 11.16 Set-Off. In addition to any rights and remedies of the Buyers
provided by this Repurchase Agreement and by law, each Buyer shall have the
right, without prior notice to the Sellers, any such notice being expressly
waived by the Sellers to the extent permitted by applicable law, upon any amount
becoming due and payable by the Sellers hereunder (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Buyer or any
Affiliate thereof to or for the credit or the account of any Seller. Such Buyer
agrees promptly to notify the Sellers after any such set-off and application
made by such Buyer; provided, that the failure to give such notice shall not
affect the validity of such set-off and application.

Section 11.17 Intent. The parties intend that (i) each Transaction is a
“securities contract” as that term is defined in Section 741 of Title 11 of the
United States Code, as amended, (ii) each payment and transfer of Purchased
Items hereunder is a “margin payment” and/or a “settlement payment,” as such
terms are defined therein, and (iii) this agreement is a “repurchase agreement”
as defined in the Bankruptcy Reform Act.

Section 11.18 Joint and Several Liability. Each Seller hereby acknowledges and
agrees that such Seller shall be jointly and severally liable to the Buyers to
the maximum extent permitted by applicable law for all representations,
warranties, covenants, obligations and indemnities of the Sellers hereunder.

Section 11.19 Treatment of Certain Information. Notwithstanding anything to the
contrary contained herein or in any other Repurchase Document, all Persons may
disclose to any and all Persons, without limitation of any kind, the federal
income tax treatment of the Transactions or any other actions contemplated by
this Repurchase Agreement or any other Repurchase Document (collectively, the
“Contemplated Actions”), any fact relevant to understanding the federal tax
treatment of the Contemplated Actions and all materials of any kind (including
opinions or other tax analyses) relating to such federal income tax treatment;
provided, that, except as otherwise required by law, rule or regulation, no
Person may disclose the name of or identifying information with respect to any
party identified herein or in any other Repurchase Document or any pricing terms
(including, without limitation, the Applicable Pricing Spread and any commitment
or other fees) or other nonpublic business or financial information (including
Recognized Value and financial covenants) that is unrelated to the purported or
claimed federal income tax treatment of the Contemplated Actions and is not
relevant to understanding the purported or claimed federal income tax treatment
of the transaction, without the prior consent of the Agent.

Section 11.20 Successors and Assigns. This Repurchase Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties hereto have caused this Repurchase Agreement to
be duly executed and delivered as of the day and year first above written.

NC CAPITAL CORPORATION, as a Seller

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: President


Address for Notices:
18400 Von Karman, Suite 1000
Irvine, California 92612
Attention: Kevin Dwyer
Telecopier No.: (949) 440-7033
Telephone No.: (949) 225-7808

NEW CENTURY MORTGAGE CORPORATION, as a Seller

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: Executive Vice President


Address for Notices:
18400 Von Karman, Suite 1000
Irvine, California 92612
Attention: Kevin Dwyer
Telecopier No.: (949) 440-7033
Telephone No.: (949) 225-7808

NC RESIDUAL II CORPORATION, as a Seller

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: Executive Vice President


Address for Notices:
18400 Von Karman, Suite 1000
Irvine, California 92612
Attention: Kevin Dwyer
Telecopier No.: (949) 440-7033
Telephone No.: (949) 225-7808

NEW CENTURY CREDIT CORPORATION, as a Seller

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: Executive Vice President


Address for Notices:
18400 Von Karman, Suite 1000
Irvine, California 92612
Attention: Kevin Dwyer
Telecopier No.: (949) 440-7033
Telephone No.: (949) 225-7808

HOME123 CORPORATION , as a Seller

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: Executive Vice President


Address for Notices:
18400 Von Karman, Suite 1000
Irvine, California 92612
Attention: Kevin Dwyer
Telecopier No.: (949) 440-7033
Telephone No.: (949) 225-7808

MORGAN STANLEY MORTGAGE CAPITAL INC., as Buyer and Agent

By: /s/ Paul J. Najarian
Name: Paul J. Najarian
Title: Vice President


Address for Notices:
1221 Avenue of the Americas
27th Floor
New York, New York 10020
Attention: Andy Neuberger
Telecopier No.: (212) 762-9495
Telephone No.: (212) 762-6401

MORGAN STANLEY BANK, as Buyer

By: /s/ Paul J. Najarian
Name: Paul J. Najarian
Title: Vice President


Address for Notices:
1221 Avenue of the Americas
27th Floor
New York, New York 10020
Attention: Andy Neuberger
Telecopier No.: (212) 762-9495
Telephone No.: (212) 762-6401

2